ACCEPTED
                                                                                            13-15-00180-CV
                                                                            THIRTEENTH COURT OF APPEALS
                                                                                   CORPUS CHRISTI, TEXAS
                                                                                       12/3/2015 4:02:14
                                                                                      11/23/2015 1:28:09 PM
                                                                                           Dorian E. Ramirez
                                                                                                      CLERK
                             NO. 13-15-00180-CV

                  IN THE THIRTEENTH COURT OF APPEALS
                                                                 FILED IN
                    CORPUS CRRISTIIEDINBURG TEXAS
                                               13th COURT OF APPEALS
                                                    CORPUS CHRISTI/EDINBURG, TEXAS
                                                        12/3/2015 4:02:14 PM
                                                         DORIAN E. RAMIREZ
                              No. 13-10-22,801                  Clerk
                              24th District Court

                            DeWitt County, Texas

                      Honorable Kemper Stephen Williams



AIRJIREH SERVICE CORPORATION, HVAC PLUMBING SPECIALIST CORPORATION
  AlKI A HV AC PLUMBING SPECIALIST CORPORATION A/K/ A HV AC PLUMBING
   SPECIALIST INC., D/B/A AIR JIRER SERVICE A/KJA AIR JIREH SERVICES AND
                            OSKAR SEPULVEDA, JR.

                                  Appellants

                                      V.

                 WEAVER & JACOBS CONSTRUCTORS,            INC.

                                  Appellee



                  APPELLANT'S FIRST AMENDED BRIEF



                                           Rene Zarazua
                                           State Bar No. 24077285
                                           Attorney for Appellants
                                           Law Office of Lee Hernandez
                                           A Professional Corporation
                                           4100 NW Loop 410, Suite 100
                                           San Antonio, Texas 78229
                                           Tel.: 210.735.4202
                                           Fax: 210.735.4231
                                           rene@leehernandez.com
                         IDENTITY OF PARTIES AND COUNSEL



Appellants
                          Air Jireh Service Corporation

                          HV AC Plumbing Specialist Corporation a/k/a HV AC Plumbing
                          Specialist Corporation a/k/a HV AC Plumbing Specialist Inc. d/b/a
                          Air Jireh Service alk/a Air Jireh Services
                          Oskar Sepulveda, Jr.


Counsel for Appellants


                          Rene Zarazua
                          State Bar No. 24077285
                          Law Office of Lee Hernandez
                          A professional Corporation
                          4100 NW Loop 410, Suite 100
                          San Antonio, Texas 78229


Appellee


                          Weaver & Jacobs Constructors, Inc.


Counsel for Appellee


                          Clayton C. Utkov
                          State Bar No. 24028180
                          Christopher A. Scifres
                          State Bar No. 24088374
                          FORD NASSEN & BALDWIN P.C.
                          111 Congress, Suite 1010
                          Austin, Texas 78701


Presiding Judge


                          The Honorable Kemper Stephen Williams


                                             -1-
                         TABLE OF CONTENTS
IDENTITY OF PARTIES AND COUNSEL.               .i

TABLE OF CONTENTS                             .ii

INDEX OF AUTHORITIES                         .iii

STATEMENT OF THE CASE                           1

ISSUES PRESENTED                                2

STATEMENT OF THE FACTS                         3

SUMMARY OF THE ARGUMENT                        4

ARGUMENT                                       6

PRAYER                                        17

CERTIFICATE OF COMPLIANCE                    18

CERTIFICATE OF SERVICE                       18

APPENDIX                                      19




                                   -ii-
                             INDEX OF AUTHORITIES


Airborne Freight Corp. v. CR. Lee Enters.
847 S.W.2d 289 (Tex.App.-EI Paso 1993, writ denied)                              15


Antonini v. Harris County Appraisal Dist.
999 S.W.2d 608,614 (Tex. App.-Houston [14th Dist.] 1999, no pet.)                8


Ashford Dev., Inc. v. USLife Real Estate Serv. Corp.
661 S.W.2d 933, 935 (Tex.1983))                                               11-12


Bavarian Autohaus, Inc. v. Holland
570 S.W.2d 110, 116 (Tex.Civ.App.-Houston        [1st Dist.] 1978, no writ)      16


Baylor Univ. v. Sonnichsen
221 S.W.3d 632, 635 (Tex. 2007)                                                   8


Copeland v. Alsobrook,
3 S.W.2d 598, 604 (Tex. App.-San Antonio 1999, pet. denied)                       9


Corpus Christi Dev. Corp. v. Carlton
644 S.W.2d 521, 523 (Tex.App.-Corpus        Christi 1982, no writ)               16


Daldav Associates, L.P. v. Lebar
391 F. Supp. 2d 472,476 (N.D. Tex. 2005)                                        15

Dallas Firefighters Ass'n v. Booth Research Group, Inc.,
156 S.W.3d 188, 194 (Tex.App.-Dallas 2005)                                      15


Desantis v. Wackenhut Corp.,
793 S.W.2d 670,688 (Tex. 1990), cert. denied, 498 U.S. 1048, 111 S. Ct. 755,
112 L. Ed. 2d 775 (1991)                                                        12,14


Dolenz v. Continental National Bank
620 S.W.2d 572,576 (Tex. 1985)                                                    6


                                                -iii-
English v. Fischer
660 S.W.2d 521,524 (Tex. 1993)                                                    10


Federal Sign v. Texas S. Univ.
951 S.W.2d 401,408-09 (Tex. 1997»                                                  8


Flint & Assoc. v. Intercontinental Pipe & Steel, Inc.
739 S.W.2d 622,624 (Tex.App.-Dallas         1987, writ denied)                   16


Formosa Plastics Corp. USA v. Presidio Engineers & Contractors, Inc.,
960 S.W.2d 41, 47-48 (Tex. 1998)                                               12,14


Graves v. Sommerfeld
618 S.W.2d 952,954-55     (Tex.Civ.App.-Waco        1981, writ ref'd n.r.e.)      16


Green Tree Acceptance, Inc. v. Pierce
768 S.W.2d 416, 425 (Tex.App.-Tyler        1989, no writ)                         16


Gulf Coast Farmers Co-op v. Valley Co-op Oil Mill,
572 S.W.2d 726, 737 (Tex. Civ. App.-Corpus Christi 1978)                           8


Harca Energy, Inc. v. Re-Entry People, Inc.
23 S.W.3d 389, 392 (Tex. App.-Amarillo, no pet.)                                   8


Hernandez v. Ikon Office Solutions, Inc.
306 F. App'x 180,182 (5th Cir. 2009)                                              11


Kimbrough v. Fox
631 S.W.2d 606, 609 (Tex.App.-Fort      Worth 1982, no writ)                     15


Lane & Nearn v. Warren
115 S.W. 903 (Tex. Civ. App. 1909, writ refused)                                   8


Morrow v. HE.B., Inc.
714 S.W.2d 297, 298 (Tex. 1986)                                                    6




                                                 -iv-
Oxoco Exploration & Prod., Inc. v. Arrowhead Drilling Corp.
No. A14 86 181 CV, 1986 WL 13431, at *1 (Tex. App. Nov. 20, 1986)     6


Premium Hospitality, L.L. C. v. Astra Capital Funding,
ClV.A. 12-0779,2014 WL 896807 (E.D. La. Mar. 6,2014)                      10


Rosas v. Bursey
724 S.W.2d 402,410-11        (Tex.App.-Fort    Worth 1986, no writ)       16


Schindler v. Austwell Farmers Coop.
841 S.W.2d 853, 854 (Tex.1992)                                        14,16


Spoljaric v. Percival Tours, Inc.
708 S.W.2d 432 (Tex. 1986)                                                14


Sears, Roebuck & Co. v. Meadows
877 S.W.2d 281,282 (Tex. 1994)                                        12,14


Stanfield v. O'Boyle
462 S.W.2d 270,272 (Tex. 1971)                                            14


Stewart Title Guar. Co. v. Sterling
822 S.W.2d 1, 11 (Tex. 1991)                                              16


Stone v. Lawyers Title Ins. Corp.
554 S.W.2d 183, 185 (Tex.1977)                                        12,14


Tony Gullo Motors 1, L.P. v. Chapa
212 S.W.3d 299, 304 (Tex.2006)                                            11


T   o. Stanley   Boot Co. v. Bank of El Paso
847 S.W.2d 218,222 (Tex. 1992)                                            14


United Concrete Pipe Corp. v. Spin-Line Co.
430 S.W.2d 360, 364 (Tex. 1968)                                            8




                                                  -v-
Villasenor v. Villasenor
911 S.W.2d411, 420 (Tex. App. 1995)                        16


Weynand v. Weynand
990 S.W.2d 843, 846 (Tex. App.-Dallas 199, pet. denied.)    8


                                           Statutes
Tex. Bus. & Com. Code § 17.46(a)                           12
Tex. Bus. & Com. Code Ann. § 17.49                         12
Tex. Bus. & Com. Code Ann. § 26.01                          9




                                              -vi-
TO THE HONORABLE THIRTEENTH COURT OF APPEALS:

        Appellants, Air Jireh Services Corporation (herein "AJS Corp."), HV AC Plumbing

Specialist Corporation AIKI A HV AC Plumbing Specialist Inc. DIBI A Air Jireh Service A/KlAI

Air Jireh Services (herein "Air Jireh") and Oskar Sepulveda, Jr. (herein "Sepulveda") file this

brief asking the Court to reverse the Order of the trial court against AJS Corp., Air Jireh, and

Sepulveda (herein collectively "Appellants"). Appellants respectfully show that prior to the

filing of this brief, Appellant Sepulveda, filed a Notice of Bankruptcy in this Court. As such, in

order to not violate the Stay as to Sepulveda, Appellants continue the references to Sepulveda in

this brief only for purposes of continuity in Appellant AJS Corp. And Air Jireh's argument and

not to assert any relief in violation of the Bankruptcy Stay.

                                 STATEMENT OF THE CASE

       This is an appeal from the February 2,2015 trial concerning Plaintiff, Weaver and &

Jacobs (herein "Weaver & Jacobs ") claims of Breach of Contract, Promissory Estoppel, and

Violation of the Texas Deceptive Trade Practices Act against AJS Corp. and claims of Fraud and

Negligent Misrepresentation against Sepulveda.

       Weaver & Jacobs filed an original petition against AJS Corp. for Breach of Contract and

Promissory Estoppel on or about October 3, 2013. AJS Corp. filed an Original Answer on

October December 2,2013.      Weaver and Jacobs then filed a Second Amended Petition on

January 22, 2014 alleging a third cause of action of Violation of the Deceptive Trade Practices

Act. Weaver and Jacobs filed their Traditional Motion for Summary Judgment on May 8, 2014.

AJS Corp. filed its Response to Weaver & Jacob's Traditional Motion for Summary Judgment on

June 24,2014.   A hearing was held on Weaver & Jacob's Motion for Summary Judgment on July

2,2014 and it was denied by Order dated November 26,2014.         On July 30,2014, AJS Corp.

filed its Supplemental Answer and Counterclaim.        On August 4,2014, Weaver & Jacobs filed its


                                                 -1-
Third Amended Petition adding additional Defendant Air Jireh, and alleging additional causes of

action of Fraud and Negligent Misrepresentation against additional Defendant Sepulveda. Air

Jireh and Sepulveda filed an Answer on September 1, 2014. A trial on the merits was held on

February 2,2014.    The Court rendered its Judgment on February 5,2015 against Appellants.

Appellants filed their Objections to Proposed Judgment and Motion to Clarify Court's Ruling

setting the matter for hearing on March 23, 2015. Appellants filed their Request for Findings of

Fact and Conclusions of Law on February 25,2015.      The Court signed a Judgment on March 5,

2015. The Court rendered its Findings of Fact and Conclusions of Law on March 20,2015.

Appellants filed their Notice of Appeal on April23, 2015.

                                     ISSUES PRESENTED

        1. Whether the Trial Court erred in its Findings of Fact and Conclusions oflaw in

granting a judgment against AJS, Corp.

       2. Whether the Trial Court erred in ruling that a valid, enforceable contract was formed

between Weaver & Jacobs and Appellants.

       3. Whether the Trial Court erred in ruling that Air Jireh's Bid represented Air Jireh's

enforceable promise, in such a manner that Weaver & Jacobs would act in reliance on the

promise; and that Weaver & Jacobs did rely on the promise to its detriment.

       4. Whether the Trial Court erred in ruling that Weaver & Jacobs is entitled to any

protections afforded to consumers under the DTP A.

       5. Whether the Trial Court erred in ruling that Sepulveda submitted a copy of Air Jireh's

resume which contained several representations; that these representations were false; that

Sepulveda made these representations with knowledge of their falsity or recklessly, as positive

assertions, without knowledge of their truth; and that Weaver & Jacobs relied on Oskar

Sepulveda's false representations.


                                                -2-
        6. Whether the Trial Court erred in ruling that Sepulveda submitted the Bid to Weaver &

Jacobs, in which he represented that Air Jireh would perform the Work in exchange for the sum

of $125,971. 00; that these representations were false; that Sepulveda made these representations

with knowledge oftheir falsity or recklessly, as positive assertions, without knowledge of their

truth; and that Weaver & Jacobs relied on Sepulveda's false representations.

        7. Whether the Trial Court erred in ruling that Sepulveda represented to Weaver &

Jacobs that Air Jireh had 20 years experience, that Air Jireh had performed certain jobs, and that

Air Jireh would perform the Work in exchange for $125,971.00; that these representations were

false; that Sepulveda intended that Weaver & Jacobs to rely on said.

        8. Whether the Trial Court erred in awarding attorney fees to Weaver & Jacobs.

                                    STATEMENT OF FACTS

        The parties filed a Joint Statement of Stipulated Facts. Additionally, on June 26,2013,

Sepulveda, Project Manager for Air Jireh found a request for proposals on the Builders

Exchange Website regarding the Taft Independent School District High School Improvements

projects (herein the "Project"). The same day Sepulveda submitted an email bid (herein

"original bid") to Weaver & Jacobs in the amount of$147,732.00.       The original bid was per the

plans and specifics of the project and was to include certain digital controls (herein "controls").

Due to the fact Weaver & Jacobs were over budget, Mike Weaver of Weaver & Jacobs contacted

Sepulveda to engage in value engineering. On July 7,2013, Mr. Weaver sent Air Jireh an email

informing Air Jireh that Weaver & Jacobs wanted to replace the controls with wall-mounted

thermostats.   On July 9, 2014 Air Jireh responded to Weaver & Jacobs by submitting a revised

bid (herein "first revised bid") in the amount to f$132, 670.00 and was incorrectly dated June

26,2013.   According to Weaver & Jacobs, Air Jireh had not adjusted the first revised bid to

recognize the full reduction price due to the fact that the controls were a single-source


                                                  -3-
specification. Air Jireh submitted another revised bid (herein "second revised bid") in the

amount of $125,971.00 which indicated thennastats instead of controls and was also incorrectly

dated June 26,2013.   On July 23,2013 Weaver & Jacobs sent a subcontract for Air Jireh to

review and sign. Air Jireh reviewed the subcontract and noticed problems with the subcontract.

The first problem with the contract was the commencement date. The date on the contract was

June 25,2013.   The commencement date was also June 25,2013, but the contract was forwarded

to Air Jireh on July 23, 2013. The second problem with the contract was that it stated the

subcontract was to follow the scope and work in accordance with the plans and specifications.

Although Air Jireh submitted three (3) separate bids, the plans and specifications were never

properly changed and included controls. As part of Air Jireh protocol, they will not submit

submittals, shop drawings, or release PO information without having a signed contract with each

job. Air Jireh could not sign the contract due to the above stated problems. Nonetheless, when

Weaver & Jacobs presented their subcontract to a third-party after Air Jireh allegedly breached,

the subcontract had a different commencement date and the plans and specs were changed.

                                 SUMMARY OF ARGUMENT

       It is Appellants' position that the Trial Court has erred regarding its Judgment against

AJS Corp., Air Jireh, and Sepulveda. First the Trial Court erred by granting a judgment against

AJS, Corp. as there was no evidence of AJS Corp. at trial, in the Court's Findings of Fact and

Conclusions of Law, nor in the party's stipulated facts. Second, the Trial Court has erred in

concluding that a valid, enforceable contract was fanned. A contract can only exist if there is

mutual assent or "meeting of the minds" regarding the subject matter and essential terms ofthe

contract. There was not an agreement to the terms of the contract. While Weaver & Jacobs

thought certain details regarding controls and specs or commencement dates were not

necessarily important, they were important to Appellants' to avoid liability. If they were not so


                                                -4-
important, then why did Weaver & Jacobs change the third-party subcontract after Appellants

allegedly breached? Third, the Trial Court erred in concluding that Air Jireh's bid offer

represented an enforceable promise. To succeed on a claim of promissory estoppel, Appellants

feel that the promise must be clear and unambiguous in its terms. As stated earlier, some

material aspects of the alleged promise/contract were not clear. Weaver & Jacobs felt that they

were not clear as well, which is why they changed the third-party subcontract. Fourth, the Trial

Court erred in concluding that Weaver & Jacobs was entitled to relief under the DTPA. Texas

allows a DTPA claim to run with a breach of contract claim when the Defendant's

misrepresentation is made to induce the consumer into the transaction. However, there was

never any evidence of Appellants misrepresenting any information to induce Weaver & Jacobs

into the transaction. As a matter of fact, the evidence shows the contrary, that Appellants had

every intention to perform according to their bids, as long as both sides were clear on the terms.

Furthermore, Weaver & Jacobs, as a matter oflaw, is not even entitled to the protections

afforded to Consumers under the DTPA because Weaver & Jacobs is not a consumer as the

conflict arose from a written contract that was more than $100,000.00. The fact that every bid

submitted by Appellants was over $100,000.00 removes Weaver & Jacobs from the protections

under the DTP A. Fifth, the Trial Court erred in concluding that Sepulveda made false

representations when submitting the resume and submitting the bid. The only evidence

regarding the resume of AJS Corp., was that it was true and correct as to the services performed

and that the company had been in business for the past twenty (20) years. There was never any

controverting evidence. A company is allowed to perform under a d/b/a and take credit for the

jobs. Furthermore, there is a lack of evidence to show that Appellants never intended to enter

into a contract. The evidence actually shows that Appellants had every intention to enter into a

contract, but at an agreement to the terms, which there was never an agreement. Lastly, the Trial


                                                 -5-
Court erred in awarding attorney fees to Weaver & Jacobs. The fees were not reasonable and

necessary. Furthermore, the fees were not segregated as they should have been because there

were multiple causes of action that were not so interrelated as required. An award of attorney's

fees erroneously based upon evidence of unsegregated fees requires a remand.

                                           ARGUMENT

        Issue 1: The Trial Court erred in its Findings of Fact and Conclusions oflaw and in

granting a judgment against AJS Corp.


                                ARGUMENT & AUTHORITIES


        On March 5, 2015, the Honorable Kemper Stephen Williams signed a Final Judgment in

favor of Weaver & Jacobs and against all Appellants. However, in the Findings of Fact and

Conclusions of Law signed by the Court on March 20,2015, AJS Corp. is never listed or even

referred to, only Air Jireh and Sepulveda are named. Furthermore, AJS Corp. was never a party

in the Joint Statement of Stipulated Facts, nor was it listed in said Joint Statement of Stipulated

Facts. Lastly, there was no evidence at trial to implicate AJS, Corp., only Air Jireh. In

considering a no evidence point of error, this court must consider only evidence and inferences

that support the finding and disregard all contrary evidence and inferences. Dolenz v.

Continental National Bank, 620 S.W.2d 572, 576 (Tex. 1985); Oxoco Exploration & Prod., Inc.

v. Arrowhead Drilling Corp., No. A14 86 181 CV, 1986 WL 13431, at *1 (Tex. App. Nov.

20, 1986). There was no evidence, nor were there any inferences as to AJS Corp. and as such it

was error for the Court to grant a judgment against AJS, Corp. without any evidence.


       Issue 2: The Trial Court erred in ruling that a valid, enforceable contract was formed

between Weaver & Jacobs and Air Jireh.




                                                 -6-
                                ARGUMENT & AUTHORITIES


        To establish the existence of an enforceable contract, a party must prove (l) an offer, (2)

acceptance of the offer, (3) mutual assent or "meeting of the minds" regarding the subject matter

and essential terms of the contract, and (4) consideration, or mutuality of obligations. See

Baylor Univ. v. Sonnichsen, 221 S.W.3d 632,635 (Tex. 2007); Harca Energy, Inc. v. Re-Entry

People, Inc., 23 S.W.3d 389,392 (Tex. App.-Amarillo, no pet.) (citing Federal Sign v. Texas S.

Univ., 951 S.W.2d 401,408-09 (Tex. 1997)). To form a contract, the offer must be clear and

definite. Gulf Coast Farmers Co-op v. Valley Co-op Oil Mill, 572 S.W.2d 726, 737 (Tex. Civ.

App.-Corpus Christi 1978). A court, in deciding whether a contract was made, should determine

from the facts that all essential terms thereofhave been met. Id. The offer from Weaver &

Jacobs was anything but clear and definite, except of course to Weaver & Jacobs. RR 32:1-5;

33: 11-34:22 Three different bids were submitted, all with the alleged date of June 26, 2013. RR

31: 10-32:4. Likewise, there must be a clear and definite acceptance of all terms contained in the

offer. Id. An acceptance must not change the terms of an offer. If it does, the offer is rejected.

United Concrete Pipe Corp. v. Spin-Line Co., 430 S.W.2d 360,364 (Tex. 1968). A material

change in a proposed contract constitutes a counteroffer, which must be accepted by the other

party. Antonini v. Harris County Appraisal Dist. 999 S.W.2d 608, 614 (Tex. App.-Houston

[14th Dist.] 1999, no pet.). It is well established under Texas Law that the submission ofa bid in

response to an invitation for bids constitutes a formal offer to enter into a contract. Lane &

Nearn v. Warren, 115 S.W. 903 (Tex. Civ. App. 1909, writ refused). The submission of a

second revised bid constituted an offer that Weaver & Jacobs had to accept. Weaver & Jacobs

claims to have accepted the bid and memorialized the acceptance by sending over a subcontract

on July 23,2014.   RR 23:5-20. It was this very subcontract that made Weaver & Jacob's alleged




                                                 -7-
acceptance unclear and not definite. Mutuality of obligation refers to the parties' mutual

understanding and assent to the expression of their agreement. Weynand v. Weynand, 990
S.W.2d 843,846 (Tex. App.-Dallas 199, pet. denied.). The parties must agree to the same thing,

in the same sense, at the same time. The determination of a meeting of the minds, and thus offer

and acceptance, is based on the objective standard of what the parties said and did. Copeland v.

Alsobrook,3 S.W.2d 598,604 (Tex. App.-San Antonio 1999, pet. denied). The record is clear

that the parties were not on the same page. Sepulveda constantly refers to the fact that no terms

were agreed upon. RR 75:24-76:6; 76:20-21; 79:25-80:4; 80:16-23. Additionally, to further

corroborate the fact there was not mutual understanding between the parties we look to the

commencement date on both the subcontracts with Air Jireh and the Third-party subcontract.

Weaver & Jacobs admits that the commencement date ofthe subcontracts sent to Air Jireh stated

June 25, 2015, despite the subcontract being created on July 23,2015.    RR 30:7-23.

Furthermore Weaver & Jacobs believes that the commencement date is not important. RR

30: 11-21. However, on the third party subcontract to Crossroads Mechanical that was necessary

after Air Jireh allegedly breached the contract, the commencement date stated August 20,2013

while the subcontract was dated July 23,2015.    RR 32: 13-24. On the third party subcontract to

Crossroads Mechanical, changes were made to the contract to make sure the terms were clear.

RR 33:8-22. Again the fact that Weaver & Jacobs had to make changes to the subcontract when

sending it to Crossroads Mechanical to make sure the parties were clear further corroborates the

fact that there was no mutual agreement between Weaver and Jacobs and Air Jireh and thus no

contract.


        Lastly, there could not have been a valid, enforceable contract due to the statute of

frauds. Under the statute of frauds, a promise or agreement is not enforceable unless the promise




                                                 -8-
or agreement, or a memorandum of it, is in writing; and signed by the person to be charged with

the promise or agreement or by someone lawfully authorized to sign for him. Tex. Bus. & Com.

Code Alli. § 26.01. In this case, there was never a written agreement that was signed by any of

the Appellants. A bid was submitted, however, it was never accepted. Rather, a subcontract was

sent by Weaver & Jacobs that contained material changes and thus constituted a counter-offer as

stated previously. There was never any evidence of a written contract signed by AJS Corp., Air

Jireh, or Sepulveda. Conversely, the subcontract with the third-party contained all required

signatures unlike this contract.


           Issue 3: The Trial Court erred in ruling that Air Jireh's bid represented Air Jireh's

enforceable promise to perform the Work in exchange for the amount of$125,971.00;             that Air

Jireh reasonably foresaw that Weaver & Jacobs would act in reliance on the promise; and that

Weaver & Jacobs did rely on the promise to its detriment.

                                   ARGUMENT & AUTHORITIES


           Under Texas law, a plaintiff alleging promissory estoppel must establish (1) a promise;

(2) foreseeable reliance thereon by the promisor; (3) substantial reliance thereon by the

promisee. English v. Fischer, 660 S.W.2d 521, 524 (Tex. 1993). Meanwhile, other Circuits

have held that in order to succeed on a claim of promissory estoppel, a plaintiff must prove: (1) a

promise clear and unambiguous in its terms; (2) reliance by the party to whom the promise is

made; (3) reliance both reasonable and foreseeable; and (4) injury due to the reliance. Premium

Hospitality, L.L.c. v. Astra Capital Funding, CIV.A. 12-0779,2014 WL 896807 (E.D. La. Mar.

6,2014).     For the reasons stated under Appellants' Argument & Authorities for Issue 2, it is

Appellants' position that the alleged promise by Appellants lacked the clarity necessary for




                                                     -9-
Weaver & Jacobs to claim promissory estoppel, thus barring Weaver & Jacobs from claiming

promissory estoppel.


        Issue 4: The Trial Court erred in ruling that Weaver & Jacobs is entitled to all

protections afforded to consumers under the DTP A.


                                ARUGMENT        & AUTHORITIES


        The Texas Supreme Court has made clear that "[a]n allegation of a mere breach of

contract, without more, does not constitute a 'false, misleading or deceptive act' in violation of

the DTPA." Hernandez v.lkon Office Solutions, Inc., 306 F. App'x 180, 182 (5th Cir. 2009);

Tony Gullo Motors L L.P. v. Chapa, 212 S.W.3d 299,304 (Tex.2006) (quoting Ashford Dev.,

Inc. v. USLife Real Estate Serv. Corp., 661 S.W.2d 933,935 (Tex. 1983). Texas law allows

DTP A claims alongside contract claims when the defendant makes an initial misrepresentation

that was known at the time of the transaction and made to induce the consumer into the

transaction. Id. In the present case, the evidence is to the contrary in that there was never a

misrepresentation for Weaver & Jacobs to rely upon. There was no evidence presented that

showed that Sepulveda submitted the bid to induce Weaver & Jacobs into the transaction.

Sepulveda testified that he sent requests for submittals to M&M Metals, Mechanical Reps, and

Professional Air Balance indicating his intention to enter into a transaction. RR 78 :2-16; 79:21-

24. Furthermore, Sepulveda informed Chris Brzozowski of Weaver & Jacobs that Air Jireh

would be willing to perform the work on this project, once the two sides could agree as to the

terms. RR 79:25-80: 1-4. Not once, but twice did Sepulveda testify regarding the Appellants'

intention to perform according to the bids submitted. It was not until August 15, 2015, wherein

Sepulveda acknowledged that witout a signed, written contract Air Jireh would not engage in the




                                                 -10-
project. RR 80:16-23. Additionally, the testimony of Kristen Parisher and Javier Martinez

corroborate the fact that Sepulveda and Air Jireh intend to perfonn the work, but not without the

proper understanding between the parties. According to Kristen Parisher, there was a concern

over liability if the terms ofthe subcontract were not correct. RR 85: 18-87:6.


        There was never any testimony regarding the DTP A and Plaintiff failed to prove its cause

of action under the DTP A. Weaver & Jacobs does not constitute a "consumer" under the DTPA

due to the type of transaction involved. Further, the Deceptive Trade Practices Act does not

apply to a claim arising out of a written contract ifthe contract relates to a transaction, a project,

or a set of transactions related to the same project involving total consideration by the consumer

of more than $100,000.00. Tex. Bus. & Com. Code Ann. § 17.49. The testimony throughout

trial was regarding a written subcontract. RR 23: 18-20; 42: 13-20. Additionally, the dispute

arose out of three different bids that were submitted to Weaver & Jacobs. All three (3) bids were

for an amount greater than $100,000.00. RR 12:10-14; 41 :23-42:5. The bid that Weaver &

Jacobs allegedly relied upon was for the amount of$125,971.00       RR 32:4-5. Accordingly, the

DTP A does not apply specifically to this transaction and Weaver & Jacobs is not entitled to any

relief under the DTP A.


        Issue 5: The Trial Court erred in ruling that Sepulveda submitted a copy of Air Jireh's

resume which contained several representations; that these representations were false; that

Sepulveda made these representations with knowledge of their falsity or recklessly, as positive

assertions, without knowledge oftheir truth; and that Weaver & Jacobs relied on Sepulveda's

false representations.   (Argument made only for purposes of continuity and NOT to assert any

relief on behalf of Sepulveda who has filed a Notice of Bankruptcy with the Court)




                                                  -11-
                                ARGUMENT & AUTHORITIES


        A fraud cause of action requires a material misrepresentation, which was false, and which

was either known to be false when made or was asserted without knowledge of its truth, which

was intended to be acted upon, which was relied upon, and which caused injury." Formosa

Plastics Corp. USA v. Presidio Engineers & Contractors, Inc., 960 S.W.2d 41,47-48 (Tex.

1998); Sears, Roebuck & Co. v. Meadows, 877 S.W.2d 281,282 (Tex. 1994); *48 DeSantis v.

Wackenhut Corp., 793 S.W.2d 670,688 (Tex.l990), cert. denied, 498 U.S. 1048, 111 S. Ct. 755,

112 L. Ed. 2d 775 (1991); see also Stone v. Lawyers Title Ins. Corp., 554 S.W.2d 183, 185

(Tex. 1977). First, a resume was never submitted for Air Jireh. The resume submitted was for

AJS Corp. Javier Martinez, the president of AJS, Corp., clearly states that "this is a resume that

I myself generated for Jireh Services Corporation." RR 62:3-4. For arguments sake, even if the

resume was for Air Jireh, there was no evidence that the jobs on the resume were not performed.

Javier Martinez testified that the resume is "true and correct as to the services perfonned by Air

Jireh Services Corp." RR 61 :24-62:2. Javier Martinez also testified that the company been in

business for the past twenty (20). RR 57:9-58:4. There is no testimony to rebut the statements

of Javier Martinez that the jobs listed on the resume were actually performed, that the resume

was incorrect, that the resume's recitation of'most recent jobs" were false, or that the company

had been in business for over twenty (20) years. Although the jobs listed on the resume, were

some ofthe same jobs listed on the website of AC Plumbing Specialist, Javier Martinez

additionally testified that the entity Air Jireh, also goes by the name of AC Plumbing Specialist.

RR 61 :15-18.; RR 66:19-23. A necessary element of fraud must involve a false representation.

As stated above, there is not any evidence to the contrary that the resume submitted by

Sepulveda was false. The Trial Court erred in ruling that the resume submitted by Sepulveda




                                                -12-
was false. To his knowledge, they were true as he was given them by his employer, Javier

Martinez, who verified through testimony that they were in fact true. Sepulveda, though perhaps

unaware of whether all the jobs were accurate, had no reason to believe that they were false.


        Issue 6: The Trial Court erred in ruling that Sepulveda submitted the bid to Weaver &

Jacobs, in which he represented that Air Jireh would perform the Work in exchange for the sum

of $125,971.00; that these representations were false; that Sepulveda made these representations

with knowledge of their falsity or recklessly, as positive assertions, without knowledge of their

truth; and that Weaver & Jacobs relied on Oskar Sepulveda, Jr's false representations.

(Argument made only for purposes of continuity and NOT to assert any relief on behalf of

Sepulveda who has filed a Notice of Bankruptcy with the Court)


                               ARGUMENT        & AUTHORITIES


       A fraud cause of action requires a material misrepresentation, which was false, and which

was either known to be false when made or was asserted without knowledge of its truth, which

was intended to be acted upon, which was relied upon, and which caused injury." Formosa

Plastics Corp. USA v. Presidio Engineers & Contractors, Inc., 960 S.W.2d 41,47-48 (Tex.

1998); Sears, Roebuck & Co. v. Meadows, 877 S.W.2d 281,282 (Tex. 1994); *48 DeSantis v.

Wackenhut Corp., 793 S.W.2d 670, 688 (Tex. 1990), cert. denied, 498 U.S. 1048, 111 S. Ct. 755,

112 L. Ed. 2d 775 (1991); see also Stone v. Lawyers Title Ins. Corp., 554 S.W.2d 183, 185

(Tex. 1977). However, the mere failure to perform a contract is not evidence of fraud. Schindler

v. Austwell Farmers Coop., 841 S.W.2d 853,854 (Tex. 1992). The Court in Formosa Plastics

held that evidence had to be presented that representations were made with the intent to deceive

and with no intention of performing as represented. See Spoljaric, 708 S.W.2d at 434; Stanfield,




                                                -l3-
462 S.W.2d at 272; see also TiO. Stanley Boot Co., 847 S.W.2d at 222; Moreover, the evidence

presented must be relevant to Fonnosa's intent at the time the representation was made.

Spoljaric, 708 S.W.2d at 434.

        Weaver & Jacobs fails to meet this burden. Although the Court may have found that Air

Jireh failed to perfonned the contract, there was no evidence presented that showed that Air

Jireh, through Sepulveda, submitted the bid with an intent to deceive and with no intention of

performing as represented. As a matter ofthe fact, the evidence states the contrary. Sepulveda

testified that he sent requests for submittals to M&M Metals, Mechanical Reps, and Professional

Air Balance. RR 78:2-16; 79:21-24. Additionally, Sepulveda informed Chris Brzozowski of

Weaver & Jacobs that Air Jireh would be willing to perfonn the work on this project, once the

two sides could agree as to the terms. RR 79:25-80:4. Not once, but twice did Sepulveda testify

of Appellants' intention to perfonn according to the bids submitted. It was not until August 15,

2015, wherein Sepulveda of Air Jireh refused to perfonn work on the project. RR 80:16-23.

Additionally, the testimony of Kristen Parisher and Javier Martinez corroborates the fact that

Sepulveda and Air Jireh intend to perfonn the work, but not without the proper understanding

between the parties. According to Kristen Parisher, there was a concern over liability ifthe

terms ofthe subcontract were not correct. RR 85:18-87:6

       Issue 7: The Trial Court erred in ruling that Sepulveda in the course and scope of his

employment, represented to Weaver & Jacobs that Air Jireh had twenty (20) years experience,

that Air Jireh had perfonned certain jobs, and that Air Jireh would perfonn the Work in

exchange for $125,971.00; that these representations were false; that Sepulveda, in the course

and scope of his employment, intended that Weaver & Jacobs to rely on said representations;

that Sepulveda failed to exercise reasonable care or competence in obtaining and communicating

the representations on behalf of Air Jireh.


                                                -14-
                                ARGUMENT & AUTHORITIES


        To establish a cause of action for negligent misrepresentation, Plaintiff must prove the

following elements: (1) the representation was made in the course of Defendant's business; (2)

false information was supplied for the guidance of others in their business; (3) Defendant did not

exercise reasonable care or competence in obtaining or communicating the information; and (4)

Plaintiff suffered pecuniary loss by justifiably relying on the representation. Daldav Associates,

L.P. v. Lebar, 391 F. Supp. 2d 472,476 (N.D. Tex. 2005); See Dallas Firefighters Ass'n v. Booth

Research Group, Inc., 156 S.W.3d 188, 194 (Tex.App.-Dallas 2005); Airborne Freight Corp. v.

CR. Lee Enters., 847 S.W.2d 289 (Tex.App.-EI Paso 1993, writ denied). A promise of future

performance constitutes an actionable misrepresentation if the promise was made with no

intention of performing at the time it was made. Schindler v. Austwell Farmers Coop., 841
S.W.2d 853,854 (Tex.1992).

        Again, for the reasons stated in the Argument & Authorities under Issue 6, there was no

evidence presented that showed that Sepulveda submitted the bid with an intent to deceive and

with no intention of performing as represented on behalf of Air Jireh. As a matter of the fact, the

evidence states the contrary. Additionally, there is no testimony to rebut the statements of J avier

Martinez that Air Jireh actually perfonned the jobs listed on the resume, that the resume was

incorrect, that the resume's recitation of Air Jireh's "most recent jobs" were false, or that Air

Jireh had been in business for over twenty (20) years.

        Issue 8: The Trial Court erred in awarding attorney fees to Weaver & Jacobs.

                                ARGUMENT & AUTHORITIES


       As a general rule, the party seeking to recover attorney's fees carries the burden of proof.

See, e.g., Kimbrough v. Fox, 631 S.W.2d 606, 609 (Tex.App.-Fort          Worth 1982, no writ);



                                                  -15-
Corpus Christi Dev. Corp. v. Carlton, 644 S.W.2d 521,523 (Tex.App.-Corpus              Christi 1982, no

writ); Bavarian Autohaus, Inc. v. Holland, 570 S.W.2d 110,116 (Tex.Civ.App.-Houston               [1st

Dist.] 1978, no writ). The trial court may award those fees that are "reasonable and necessary"

for the prosecution of the suit. See, e.g., Green Tree Acceptance, Inc. v. Pierce, 768 S. W 2d 416,

425 (Tex.App.-Tyler     1989, no writ); Flint &Assoc. v. Intercontinental Pipe & Steel, Inc., 739

S. W2d 622, 624 (Tex.App.-Dallas       1987, writ denied); Rosas v. Bursey, 724 S. W2d 402,

410-11 (Tex.App.-Fort      Worth 1986, no writ); Graves v. Sommerfeld, 618 S. W2d 952, 954-55

(Tex.Civ.App.-Waco      1981, writ ref'd n.r.e.). It is Appellant's position that the fees in this case

are not reasonable and necessary as they are more than the actual judgment awarded.

Furthermore, attorney fees were granted based upon Section 38.001 of the Texas Civil Practice

and Remedies Code and Section 17.50 of the Texas Business and Commerce Code. It is

appellant's position that Weaver & Jacobs is not entitled to any protections afforded to

consumers under the DTP A and thus the attorney fees must be segregated. Attorney's fees

attributable to separate causes of action must be segregated unless the claims arise from the same

transaction and are so interrelated that their prosecution or defense entails proof or denial of

essentially the same facts. Villasenor v. Villasenor, 911 S.W.2d 411, 420 (Tex. App. 1995). For

argument's sake, assuming that the separate causes of action alleged by Weaver & Jacobs arise

from the same transaction, they are not so interrelated that their prosecution or defense entails

proof or denial of essentially the same facts. A cause of action under the DTP A requires a party

to be a consumer, which is not required under Breach of Contract, nor Promissory Estoppel.

Thus, additional proof is required for a DTP A transaction than is required under breach of

contract and promissory estoppel. As a result of this segregation, an award of attorney's fees

erroneously based upon evidence of unsegregated fees requires a remand. Stewart Title Guar.

Co. v. Sterling, 822 S.W.2d 1, 11 (Tex. 1991)


                                                  -16-
                                              PRAYER

        For the foregoing reasons stated herein above, Appellants respectfully request that the

Court of Appeals reverse the Order of the Trial Court. Appellee requests all other appropriate

relief to which they are entitled both at equity and in law.




                                                        Respectfully Submitted,
                                                        Law Office of Lee Hernandez
                                                        A Professional Corporation
                                                        4100 NW Loop 410, Suite 100
                                                        San Antonio, Texas 78229
                                                        Tel.: 210.735.4202
                                                        Fax: 210.735.4231




                                                        State Bar No. 24077285
                                                        Attorney for Appellants
                                                        rene@leehernandez.com




                                                 -17-
                              CERTIFICATE OF COMPLIANCE


       I certify that the above document is in compliance with the Texas Rules of Appellate

Procedure 9.4(2), (3). This document has a total ofS,348 words.


                                 CERTIFICATE OF SERVICE


       On the 23rd day of November, 2015, in compliance with the Texas Rules of Appellate

Procedure 9.5(b), I, the undersigned counsel, served this document on the following counsel of

record electronically through the electronic filing manager:

FORDNASSEN        & BALDWIN P.C.
c/o Christopher Scifres
111 Congress, Suite 1010
Austin, Texas 78701
Telephone: (512) 236-0009
Facsimile: (512) 236-0682
cascifres@fordnassen.com




                                                       Rene Zarazua




                                                -18-
                                   APPENDIX




Final Judgment.                                 Tab A



Findings of Fact and Conclusions ofLaw          Tab B


Tex. Bus. & Com. Code § 17.46(a)                Tab C


Tex. Bus. & Com. Code Ann. § 17.49              Tab D



Tex. Bus. & Com. Code Ann. § 26.01.             Tab E


Air Jireh Bid No. 1                             Tab F


Air Jireh Bid No. 2                             Tab G


Air Jireh Bid No. 3                             Tab H



Subcontract - Air Jireh                          Tab I


Subcontract - Crossroads Mechanical, Inc        Tab J




                                         -19-
TAB
 A
                                  Cause No. 13-1O~22,801

WEAVER & JACOBS CONSTRUCTORS,               §         IN THE DISTRICT COURT OF
lNC.                                        §
       Plaintiff,                           §
                                            §
~                                           §
                                            §         nswrrr   COUNTY, TEXAS
AIR JIREH SERVICES CORPORATION,             §
HVAC       PLUMBING        SPECIALIST       §
CORPORATION AlK/A HVAC PLUMBING             §
SPECIALIST INC DIB/ A ArR JIREH             §
SERVICE AIKJ A AIR JIREH SERVICES and       §
OSKAR SEPULVEDA, JR.,                       §
      Defendants.                           §         24TH JUDICIAL DISTRICT

                              AGREED FINAL JUDGMENT

       On   February 2, 2015, this case was called for trial. Plaintiff, WEAVER & JACOBS

CONSTRUCTORS, INC., and Defendants. AIR JIREH SERVICES CORPORATION, HVAC

PLUMBING SPECIALIST CORPORATION a!k/a HVAC PLUMBING SPECIALIST INC dib/a

AIRJIREH SERVICE a/k:IaAIR JIREH SERVICES, and OSKAR SEPULVEDA, JR. (collectively,

the 4~DEFENDANTS").announced ready for trial. The matters in controversy between WEAVER &

JACOBS CONSTRUCTORS, INC. and the DEFENDANTS were presented to the Court.

       Upon review orthe evidence, the Court granted judgment in favor ofWEA VER & JACOBS

CONSTRUCTORS, INC., and against the DEFENDANTS.

       IT IS THEREFORE       ORDERED, ADJUDGED, AND DECREED that WEAVER &

JACOBS CONSTRUCTORS, INC. have and recover, jointly and severally, of and from the

DEFENDANTS, AIR JIREH SERVICES CORPORATION, HVAC PLUMBING SPECIALIST

CORPORATION a/k/a HVAC PLUMBING SPECIALIST INC dib/a AIR JIREH SERVICE a/kJa

AIR JIREH SERVlèES, and OSKAR SEPULVEDA, JR., the sum of Sixteen Thousand Five




AGREED FINAL .JUDGMENT ~ Page l                                             138221.1/2845.002
                                                                                        346
Hundred Fifty-Six and 00/100 DoUars ($16,556.00), with interest thereon at the rate of five percent

(5%) per year, from the date the final judgment is signed by the Court, until paid.

       IT IS FURTHER         ORDERED,       ADJUDGED,       AND DECREED that WEAVER &

JACOBS CONSTRUCTORS,            lNC. have and recover, jointly and severally, of and from the

DEFENDANTS, AIR JIRER SERVICES CORPORATION~ RVAC PLUMBING SPECIALIST

CORPORATION aIkIa RVAC PLUMBING SPECIALIST INC dlbla AIR JIRER SERVICE aIkIa

AIR lIRER SERVICES, and OSKAR SEPULVEDA, JR., pre-judgment interest at the rate offive

percent (5%) per year, accruing from the date the lawsuit was filed, October 3,2013, until the day

before the date on which the final judgment is signed by the Court. As of February 17; 2015, pre-

judgment interest has accrued in the amount of$1,138.51, and will continue to accrue at a rate of

$2.27 per day until the day before the date on which the final judgment is signed by the Court.

       IT IS FURTHER         ORDERED~ ADJUDGED,             AND DECREED that WEAVER &

JACOBS CONSTRUCTORS, lNC. have and recover of and from, jointly and severally, AIRJIREH

SERVICES CORPORATION and             nvxc    PLUMBING SPECIALIST CORPORATION a!k!a

HV AC PLUMBING SPECIALIST INC d/b/a AlR JIREH SERVICE a/kJa AIR lIREH SERVICES

its reasonable and necessary attorney fees in the amount of Twenty-One Thousand Three Hundred

Fifty-Four and 00/100 Dollars ($21,354.00).ln addition, WEAVER &JACOBS CONSTRUCTORS,

INC. shall conditionally recover the sum of Fifteen Thousand and 00/100 Dollars ($15,000.00) in the

event WEAVER & JACOBS CONSTRUCTORS, INC. prevails on appeal to the court of appeals,

and further conditionally recover Ten Thousand and 00/100 Dollars ($10,000.00) in the event the

Supreme Court of Texas accepts an appeal from the court of appeals and WEAVER & JACOBS

CONSTRUCTORS, INC. prevails on such appeal.




AGREED FINAL JUDGMENT·     Page2                                                      t 3&221.11284S.002
                                                                                                    347

                                                                                                  --------   --
           IT IS FURTHER      ORDERED,       ADJUDGED, AND DECREED                that WEAVER &

 JACOBS CONSTRUCTORS, INC. have and recover of and from, jointly and severally, AIR JIREH

 SERVICES CORPORATION and HVAC PLUMBING SPECIALIST CORPORA TJON alkIa

HVAC PLUMBING SPECIALIST INC d/b/a AIR JIREH SERVICE a/k/a AIR JIRER SERVICES

post-judgment interest at the rate of fi ve percent (5%) per year, compounded annually, on the amount

of$39,048.51, which represents the judgment amount of$16,556.00 plus pre-judgment interest in

the amount of$1,138.51 and reasonable and necessary attorney fees in the amount of$2I,354.00,

accruing from the date the final judgment is signed by the Court and continuing until the date on

which the judgment is satisfied, at the rate of $5.35 per day.

           IT IS FURTHER     ORDERED,       ADJUDGED, AND DECREED that WEAVER &

JACOBS CONSTRUCTORS, INC. have and recover of and from OSKAR SEPULVEDA, JR. post-

judgment interest at the rate of five percent (5%) per year, compounded annually, on the amount of

$17,694.51, which represents the judgment amount of$16,556.00 plus pre-judgment interest in the

amount of $1,138.51, accruing from the date the final judgment is signed by the Court and

continuing until the date on which the judgment is satisfied, at the rate of$2.42 per day.

           IT IS FURTHER     ORDERED,       ADJUDGED, AND DECREED that WEAVER &

JACOBS CONSTRUCTORS. INC. shall be entitled to have all writs of execution and other process

necessary to enforce these judgments against each of the DEFENDANTS, jointly and severally.

           IT IS FURTHER ORDERED, ADJUDGED AND DECREED that all costs of court be

and hereby are taxed against the DEFENDANTS, jointly and severally.

           IT IS FURTHER ORDERED, ADJUDGED AND DECREED that all reliefnot expressly

granted is hereby DENIED.      This is a FINAL JUDGMENT and disposes of all claims and

parties.



AGREED FINAL JUDGMENT·     Page 3                                                    138221.1/2845.002
                                                                                                 348
       SIGNEDthiS~aYOf                ~                      ,2015.




Approved as to Form and Substance:

FORD NASSEN & BALDWIN    P.C.                  LAW OFFICE OF LEE HERNANDEZ


By:.                              ~       __   By:
       Christopher A, Scifres                        --------------------------
                                                        Rene G. Zarazua
       Texas State Bar No. 24088374                    Texas State Bar No. 24077285
       Attorney for Plaintiff                          Attorney for Defendants




AGREED FINAL JUDGMENT.   Page 4                                               138221.112845.002
                                                                                           349
TAB
 B
                                      Cause No. 13-10~22,801

WEAVER & JACOBS CONSTRUCTORS,                    §           IN THE DISTRICT COURT OF
INC.                                             §
     Plaintiff,                                  §
                                                 §
v.                                               §
                                                 §           DEWITT COUNTY, TEXAS
AIR JIREH SERVICES CORPORATION,                  §
HVAC       PLUMBING      SPECIALIST              §
CORPORATION AlKJA HVAC PLUMBING                  §
SPECIALIST INC DIBI A AIR JIREH                  §
SERVICE AIKIA AIRJIREH SERVICES and              §
OSKAR SEPULVEDA. JR.;                            §
      Defendants.                                §           24TH JUDICIAL DISTRICT

                    FINDINGS OF FACT AND CONCLUSIONS OF LAW

        On February 2, 2015; this case was caned for trial. All parties appeared through counsel and

announced ready. The case proceeded to trial. Based on the evidence at trial. the briefs, the

arguments of counsel, and the parties' joint statement of stipulated facts, the Court makes the

following findings of fact and conclusions of law, pursuant to RuIe 296 of the Texas Rules of Civil

Procedure.

                                       I.FINDINGS OF FACT

        1.      Weaver & Jacobs is a Texas corporation in good standing and authorized to do

business in the State of Texas.

        2.      HVAC Plumbing Specialist Corporation alk/a HVAC Plumbing Specialist Inc dlb/a

Air Jireh Service a/k/a Air Jireh Services ("Air Jireh") is a Texas corporation authorized to do

business in the State of Texas.

        3.      Air Jireh uses interchangeably the names "HVAC Plumbing Specialist Corporation,"

"HVAC Plumbing Specialist Inc," "Air Jireh Service," "Air Jireh Services," and "AC Plumbing

Specialists."


FINDINGS 01        4.      Oskar Sepulveda, Jr. ("Sepulveda") is an individual who resides in Texas.

        5.      On April 8, 2013, Weaver & Jacobs entered into a prime contract with Taft

Independent School District ("TISD") for the Taft Independent School District High School

Improvements, Taft, Texas (the "Project").

        6.      TISO is the owner of the Project, and Weaver & Jacobs agreed to act as the

Construction Manager at Risk for the construction of a new front office. among other improvements.

        7.      Weaver & Jacobs issued a Notice of Requests for Proposals from Subcontractors and

Suppliers (the "Requests for Proposals").

        8.      In the Requests for Proposals, Weaver & Jacobs requested bid offers from

subcontractors and suppliers indicating the price for which they would be willing to perfonn certain

scopes of work on, or to supply materials to, the Project.

        9.     All bid offers were required to be submitted to Weaver & Jacobs by June 26, 2013.

        10.     On June 26, 2013, at 2:09 p.m., Sepulveda, who is a project manager for Air Jireh,

sent an e-mail to Weaver & Jacobs.

        11.    Air Jireh attached to its June 26, 2013, e-mail a bid offer (the "Original Bid") to

furnish labor and materials for the heating, ventilation, and air conditioning systems for the Project

(the "Work") in exchange for the sum of$147,732.00.

        12.    The Original Bid included the cost for certain digital controls (the "Digital Controls")

to be installed as part of the Work.

        13.    Air Jíreh sent with the Original Bid a copy of Air Jireh's résumé.

        14.    The Digital Controls were a single-source specification, which means that every offer

to perform the work submitted to Weaver & Jacobs was to include the Digital Controls at the same

cost of$23,561.00.


FINDiNGS OF FACT AND
CONCLUSIONS OF LAW· Page 2                                                             I38554.lI2845.002
                                                                                                    352
         15.       Sepulveda concluded his June 26, 20 B, e-mail by thanking Weaver & Jacobs for the

"opportunity" and expressing that Air Jíreh "look] ed] forward to working for [Weaver & Jacobs] in

the near future."

         16.       After Weaver & Jacobs received and compiled all of the subcontractor offers for the

entire Project, it was necessary for Weaver & Jacobs to engage in value engineering to reduce the

Project's price.

         17.       On June 26, 2013, at2:29 p.m., Weaver&Jacohs sent Air Jireh an e-mail asking Air

Jireh to confirm that it had included in its Original Bid the Digital Controls at a price of "around

$25k,"

         18.       On June26, 2013, at2:56 p.m., Air Jireh sent Weaver &Jacobsane~mailconfirming

that the Digital Controls were included in its Original Bid at a price of $24,986,00.

         19.       As part of a comprehensive budget reduction plan, Weaver & Jacobs and TISD agreed

to replace the Digital Controls with less expensive wall-mounted thermostats (the "Thermostats").

         20.       On or about June 26, 2013, Weavér & Jacobs submitted its guaranteed maximum

price (the "'GMP") to TISD.

         21.   On July 7,2013, at 4:53 p.m., Weaver & Jacobs sent Air Jireh an e-mail informing

Air Jireh that Weaver & Jacobs was replacing the Digital Controls with the Thermostats.

         22.   On July 7,2013, at 6:40 p.m., Air Jireh sent Weaver & Jacobs an e-mail indicating

that the Original Bid included the Digital Controls at a price of$23,561.00 and three Thermostats at

a price of$475 each.

         23.   On July 9, 2013. Air Jireh submitted to Weaver & Jacobs a revised bid offer in the

amount of $132,670.00 (the "Revised Bid"). However, the Revised Bid's price did not properly

recognize the full deduction for substituting the Thermostats tor the Digital Controls.


FINDINGS OF FACT AND
CONCLUSIONS OF LAW ~Page 3                                                              138554.112845.002
                                                                                                     353
        24.    Air Jireh agreed to submit a bid offer in the amount of$125,971.00 (the Original Bid

of$147,732.00 minus $23,561.00 for the Digital Controls plus $1,800.00 for the Thermostats).

       25.     Weaver & Jacobs informed Air Jireh that it would accept Air Jireh's $125,971.00

offer and would issue a subcontract in the amount of$125,971.00 to Air Jíreh to memorialize their

agreement.

       26.     On July 16.2013, Air Jireh sent Weaver & Jacobs an e-mail indicating that Air Jireh

had "revised [the] HVAC proposal with programmable t-stats in lieu of the controlsl.]"

       27.     Attached to Air Jireh' s July 16, 2013, e-mail was Air Jireh' s corrected bid offer (the

"Corrected Bid Offer"). which properly substituted the cost of the Digital Controls with the cost of

the Thermostats, but which was incorrectly dated "June 26,2013."

       28.     In the Corrected Bid Offer, Air Jireh offered to perform the Work in exchange for

amount of$125,971.00.

       29.     Air Jireh's July 16, 2013, e-mall concluding by thanking Weaver & Jacobs for "the

opportunity" and stating that Air Jireh "lookjed] forward to working for [Weaver & Jacobs]."

       30.     Weaver & Jacobs accepted the Corrected Bid Offer.

       31.     On July 23, 2013, Weaver & Jacobs sent Air Jireh a subcontract in the amount of

$125,971.00 (the "Subcontract"), which communicated Weaver & Jacobs' acceptance of the

Corrected Bid Offer.

       32.     The following provision was included in the Subcontract on page six:

"EXCLUSIONS: Per quote dated 6/26/13."

       33.     On August 5, 2013, Weaver & Jacobs sent an e-mail to all of the Project's

subcontractors, including Air Jireh, which stated that each recipient had recently contracted with

Weaver & Jacobs.


FINDINGS OF FACT AND
CONCLUSIONS OF LA W • Page 4                                                           138554.1/2845.002
                                                                                                     354
         34.   In its August 5, 2013, e-mail, Weaver& Jacobs asked Air Jireh to provide submittals

or shop drawings to Weaver & Jacobs by August 19, 2013, for the materials and equipment it would

be furnishing to the Project (the "Request for Submittals"), again communicating Weaver & Jacobs'

acceptance of the Corrected Bid Offer.

         35.   On or about August 10,2013, after not receiving a response to the August 5, 2013,

request for submittals. Chris Brzozowski ("Brzozowski"), Weaver & Jacobs' project manager,

contacted Air Jíreh via telephone to seek assurances that Air Jíreh still planned to perform the Work.

During the telephone conversation, Sepulveda represented to Weaver & Jacobs that Air Jireh would

perfonn the Work.

         36.   On or about August 15, 2013, Brzozowski again contacted Air Jíreh via telephone and

spoke with Sepulveda. During that telephone conversation, Sepulveda represented that Air Jireh

would neither execute the Subcontract nor perform the Work as it had promised in the Corrected Bid

Offer.

         37.   Weaver & Jacobs was forced to enter into a subcontract with a third party to perform

the Work for the amount of$142,347.00, which was $16,556.00 more than the amount agreed to by

Air Jireh in the Corrected Bid Offer for the performance of the Work.

         38.   On or about January 23,2013, HVAC Plumbing Specialist Inc filed with the Bexar

County Clerk an assumed name certificate whereby HVAC Plumbing Specialist Inc would conduct

business as "Air Jíreh Service" (tbe "Assumed Name Certificate"). In the Assumed Name

Certificate, the address for HVAC Plumbing Specialist Inc is listed as "5122 Leon Hardt, San

Antonio, TX 78233." Richard B. Can' signed the Assumed Name Certificate as "officer, general

partner, manager, member. representative, or attorney-in-fact."




FINDINGS OF FACT AND
CONCLUSIONS OF LA W - Page 5                                                          138554.1/2845.002
                                                                                                    355
                                      II. CONCLUSIONS    OF LAW

          39.   A valid, enforceable contract was formed between Weaver & Jacobs and Air Jireh

after Weaver & Jacobs accepted Air Jireh's Corrected Bid Offer to perform the Work in exchange

for the sum of$125,791.00. Air Jíreh breached its contract with Weaver & Jacobs by refusing to

perform the Work. Air Jireh' s breach of contract caused injury to Weaver & Jacobs in the amount of

$16,556.00. Air Jireh failed to establish by a preponderance orthe evidence that it has any valid

excuse or defense to liability for its material breach of its contractual obligations to Weaver &

Jacobs.

          40.   Air Jireh's Corrected Bid Offer in the amount of$125,971.00 represented Air Jireh's

enforceable promise to perform the Work in exchange for that amount. Air Jireh reasonably foresaw

that Weaver & Jacobs would act in reliance on the promise, and Weaver & Jacobs did, in fact, rely

on the promise to its detriment in calculating the GMP for the Project As a direct and proximate

result of Air Jíreh's refusal to perform the Work as promised, Weaver & Jacobs was damaged in the

amount of$16.556.00. Air Jireh failed to establish by a preponderance of the evidence that it has any

valid excuse or defense to liability for its failure to fulfill its promise to perform the Work.

          41.   Weaver & Jacobs is a consumer under the Texas Deceptive Trade Practices Act, Tex.

Bus. & Com. Code § 17.41 et seq. (the "DTP A"), because it is a corporation that sought to purchase

from Air Jireh goods and services needed to perform the Work on the Project. Weaver & Jacobs is

thus entitled to all protections afforded to consumers under the DTP A. Air Jireh can be sued under

the DTP A because it sells and installs HVAC systems and provides service for existing systems. By

offering to perform the Work on the Proj eet in exchange for the sum of $125,971.00, and then orally

repudiating its proposal, Air Jireh engaged in false, misleading, and deceptive acts in the conduct of

its trade and in violation of Tex. Bus. & Com. Code § 17.46(a). Air Jireh's conduct constitutes false,


FINDINGS OF FACT AND
CONCLUSIONS OF LAW· Page 6                                                              138554.1/2845.002
                                                                                                      356
misleading, and deceptive acts and practices included in the "laundry list" ofDTPA violations. Such

"laundry list" violations include (1) advertising goods or services with the intent not to sell them as

advertised and (2) representing that an agreement confers or involves rights, remedies, or obligations

that it does not. Weaver & Jacobs relied on Air Jireh's false, misleading, and deceptive acts to its

detriment by using Air Jireh's proposal to compute its GMP for the Project. Air Jireh's conduct

forced Weaver & Jacobs to contract with another subcontractor at a substantially higher contract

price than that which was promised by Air Jireh, Air Jireh is the producing cause of Weaver &

Jacobs' damages in the amount of$16,5 56.00. Air Jireh failed to establish by a preponderance of the

evidence that it has any valid excuse or defense to liability for its false, misleading, and deceptive

acts.

        42.    Sepulveda included with Air Jíreh's Original Bid offer a copy Air Jíreh's résumé.

The résumé contained several false representations, including the assertion that Air Jíreh had been

doing business in the San Antonio area for the past 20 years and a recitation of certain "most recent

jobs." Sepulveda also submitted the Corrected Bid Offer to Weaver & Jacobs, in which he

represented that Air Jíreh would perform the Work in exchange for the sum of$125,971.00. Further,

on or about August 10, 2013, Sepulveda represented to Weaver & Jacobs that Air Jíreh would

perform the Work as promised in the Corrected Bid Offer. These representations were material in

that Weaver & Jacobs relied on the representations to make its decision to accept Air Jireh's bid

offer and would not have done so absent the representations. These representations were false.

Sepulveda made these representations with knowledge of their falsity or recklessly, as positive

assertions, without knowledge of their truth. Weaver & Jacobs relied on Sepulveda's false

representations in calculating its GMP and, after Air Jireh refused to perform the Work, Weaver &

Jacobs was forced to subcontract with a third party to perform the Work, resulting in damages to


FINDINGS OF FACT AND
CONCLUSIONS OF LAW - Page 7                                                            138554.112845.002
                                                                                                     357
 Weaver& Jacobs in the amount of$16,556.00. Sepulveda failed to establish by a preponderance of

 the evidence that he has any valid excuse or defense to liability for his fraudulent representations to

Weaver & Jacobs.

        43.     Sepulveda represented to Weaver & Jacobs that Air Jireh had 20 years' experience

doing business in the San Antonio area, that Ail'Jireh had performed certain recent jobs, and that Air

Jireh would perform the Work in exchange for $125,971.00. These representations were false, and

Sepulveda intended that Weaver & Jacobs rely on the representations. Sepulveda failed to exercise

reasonable care or competence in obtaining and communicating these representations. Sepulveda

intended that Weaver & Jacobs use these representations as guidance. Weaver & Jacobs reasonably

and justifiably relied on Sepulveda's false representations to its detriment, resulting in damages to

Weaver & Jacobs in the amount of $16,556.00. Sepulveda failed to establish by a preponderance of

the evidence that he has any valid excuse or defense to liability for his negligent misrepresentations

to Weaver & Jacobs.

        44.    All conditions precedent to Weaver & Jacobs' entitlement to recovery have been

performed. have occurred, or have been excused.

       45.     Weaver & Jacobs has established by a preponderance of the evidence that the

damages it incurred were reasonable and necessary to perform the Work after Air Jireh refused to

execute the Subcontract or perform the Work. Weaver & Jacobs is entitled to recover from Air Jireh

and Sepulveda, jointly and severally) damages in the amount of $16,556.00.

       46.     Based on the acts and/or omissions of Air Jireh, Weaver & Jacobs is entitled, pursuant

to Section 38.001 et seq. of the Texas Civil Practice and Remedies Code, Section 17.50(d) of the

Texas Business and Commerce Code, and all other applicable laws, to recover from the Air Jireh its




FINDINGS OF FACT AND
CONCLUSIONS OF LAW - Page 8                                                             138554.112845.002
                                                                                                     358
 reasonable attorney fees and costs incurred in connection with this dispute and in pursuing its claim,

 in the amount of$21,354.00.

        47.     Weaver & Jacobs is entitled to recover from Air Jíreh and Sepulveda, jointly and

 severally, pre-judgment interest at the rate of five percent (5%) per year, accruing from the date the

 lawsuit was filed, October 3,2013, until the day before the date on which the final judgment is

signed by the Court.

        48.     Weaver & Jacobs is entitled to recover from Air Jireh post-judgment interest at the

rate oftive percent (5%) per year, compounded annually, on its damages of$16,556.00 plus any pre-

judgment interest that has accumulated on such damages, and on its attorney fees of$21,354.00,

accruing from the date the final judgment is signed by the Court and continuing until the date on

which the judgment is satisfied.

        49.     Weaver & Jacobs is entitled to recover from Sepulveda post-judgment interest at the

rate of'five percent (5%) per year, compounded annually, on its damages of$16,556.00 plus any pre-

judgment interest that has accumulated on such damages, accruing from the date the final judgment

is signed by the Court and continuing until the date on which the final judgment is satisfied.

        5O.     Weaver & Jacobs is entitled to have all writs of execution and other process necessary

to enforce these judgments against each of the defendants.

        51.     Any of the foregoing conclusions oflaw that are more properly considered findings of

fact are also adopted by the Court as findings of fact.


        SIGNED this ~y             Of _   _.;..&~~.¿:,;..a~,,-,--   , 2015.

                                          FILED
                            ~~~---~
                            a~  .L    ...J•.!. O}CloCk_~M

                                     MAR 2 8 2015
FINDINGS OF FACT AND
CONCLUSIONS OF LAW - Pa .                                                              138554.1/2845.002

                           B~~~~~::'$'l
                                                                                                     359
TAB
 C
§ 17.46. Deceptive Trade Practices Unlawful, TX BUS & COM § 17.46




¡-   <   KeyCite Yellow Flag - Negative Treatment
Unconstitutional or Preempted      Prior Version Limited on Preemption Grounds by    Lewkut v. Stryker Corp.,   S.D.Tex.,   Apr. 16, 2010
J ~
         KeyCite Yellow Flag - Negative Treatment   Proposed Legislation

     Vernon's Texas Statutes and Codes Annotated
       Business and Commerce Code (Refs &Annos)
         Title 2. Competition and Trade Practices
            Chapter 17. Deceptive Trade Practices (Refs & Annos)
              Subchapter E. Deceptive Trade Practices and Consumer Protection (Refs & Annos)

                                                           V.T.C.A., Bus. & C. § 17.46

                                                § 17.46. Deceptive Trade Practices Unlawful

                                                          Effective: September      1, 2015
                                                                   Currentness


(a) False, misleading, or deceptive acts or practices in the conduct of any trade or commerce are hereby declared unlawful and
are subject to action by the consumer protection division under Sections 17.47, 17.58, 17.60, and 17.61 of this code.



(b) Except as provided in Subsection (d) of this section, the term "false, misleading, or deceptive acts or practices" includes,
but is not limited to, the following acts:



     (1) passing off goods or services as those of another;



     (2) causing confusion or misunderstanding          as to the source, sponsorship, approval, or certification of goods or services;



     (3) causing confusion or misunderstanding          as to affiliation, connection, or association with, or certification by, another;



     (4) using deceptive representations       or designations of geographic origin in connection with goods or services;



     (5) representing that goods or services have sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities
     which they do not have or that a person has a sponsorship, approval, status, affiliation, or connection which the person does
     not;



     (6) representing that goods are original or new if they are deteriorated, reconditioned, reclaimed, used, or secondhand;



     (7) representing that goods or services are of a particular standard, quality, or grade, or that goods are of a particular style
     or model, if they are of another;



     (8) disparaging the goods, services, or business of another by false or misleading representation of facts;




VVestlawNe:d © 2015 Thomson Reuters. 1\10 claim to original U.S. Government Works.                                                          1
§ 17.46. Deceptive Trade Practices Unlawful, TX BUS & COM § 17.46




  (9) advertising goods or services with intent not to sell them as advertised;



  (10) advertising goods or services with intent not to supply a reasonable expectable public demand, unless the advertisements
  disclosed a limitation of quantity;



  (11) making false or misleading statements of fact concerning the reasons for, existence of, or amount of price reductions;



  (12) representing that an agreement confers or involves rights, remedies, or obligations which it does not have or involve,
  or which are prohibited by law;



  (13) knowingly making false or misleading statements offact concerning the need for parts, replacement, or repair service;



  (14) misrepresenting the authority of a salesman, representative or agent to negotiate the final terms of a consumer transaction;



  (15) basing a charge for the repair of any item in whole or in part on a guaranty or warranty instead of on the value ofthe
  actual repairs made or work to be performed on the item without stating separately the charges for the work and the charge
  for the warranty or guaranty, if any;



  (16) disconnecting, turning back, or resetting the odometer of any motor vehicle so as to reduce the number of miles indicated
  on the odometer gauge;



  (17) advertising of any sale by fraudulently representing that a person is going out of business;



  (18) advertising, selling, or distributing a card which purports to be a prescription drug identification card issued under Section
  4151.152, Insurance Code, in accordance with rules adopted by the commissioner of insurance, which offers a discount on the
 purchase of health care goods or services from a third party provider, and which is not evidence of insurance coverage, unless:



    (A) the discount is authorized under an agreement between the seller of the card and the provider of those goods and
    services or the discount or card is offered to members of the seller;



    (B) the seller does not represent that the card provides insurance coverage of any kind; and



    (C) the discount is not false, misleading, or deceptive;



  (19) using or employing a chain referral sales plan in connection with the sale or offer to sell of goods, merchandise,          or
  anything of value, which uses the sales technique, plan, arrangement, or agreement in which the buyer or prospective buyer
  is offered the opportunity to purchase merchandise or goods and in connection with the purchase receives the seller's promise
  or representation that the buyer shall have the right to receive compensation or consideration in any form for furnishing to the



WestlawNe.xr © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                   2
§ 17.46. Deceptive Trade Practices Unlawful, TX BUS & COM § 17.46
                                                                        -------------_.
   seller the names of other prospective buyers if receipt of the compensation or consideration is contingent upon the occurrence
   of an event subsequent to the time the buyer purchases the merchandise or goods;



   (20) representing     that a guaranty or warranty confers or involves rights or remedies which it does not have or involve,
  provided, however, that nothing in this subchapter shall be construed to expand the implied warranty of merchantability as
  defined in Sections 2.314 through 2.318 and Sections 2A.212 through 2A.216 to involve obligations in excess of those which
  are appropriate to the goods;



  (21) promoting a pyramid promotional scheme, as defined by Section 17.461;



  (22) representing that work or services have been performed on, or parts replaced in, goods when the work or services were
  not performed or the parts replaced;



  (23) filing suit founded upon a written contractual obligation of and signed by the defendant to pay money arising out
  of or based on a consumer transaction for goods, services, loans, or extensions of credit intended primarily for personal,
  family, household, or agricultural use in any county other than in the county in which the defendant resides at the time ofthe
  commencement         of the action or in the county in which the defendant in fact signed the contract; provided, however, that a
  violation of this subsection shall not occur where it is shown by the person filing such suit that the person neither knew or
  had reason to know that the county in which such suit was filed was neither the county in which the defendant resides at the
  commencement     of the suit nor the county in which the defendant in fact signed the contract;



  (24) failing to disclose information concerning goods or services which was known at the time of the transaction if such
  failure to disclose such information was intended to induce the consumer into a transaction into which the consumer would
  not have entered had the information been disclosed;



  (25) using the term "corporation," "incorporated," or an abbreviation of either of those terms in the name of a business entity
  that is not incorporated under the laws of this state or another jurisdiction;



  (26) selling, offering to sell, or illegally promoting an annuity contract under Chapter 22, Acts of the 57th Legislature, 3rd
  Called Session, 1962 (Article 6228a-S, Vernon's Texas Civil Statutes), with the intent that the annuity contract will be the
  subject of a salary reduction agreement, as defined by that Act, if the annuity contract is not an eligible qualified investment
  under that Act or is not registered with the Teacher Retirement System of Texas as required by Section 8A of that Act;



  (27) taking advantage of a disaster declared by the governor under Chapter 418, Government Code, by:



    (A) selling or leasing fuel, food, medicine, or another necessity at an exorbitant or excessive price; or



    (B) demanding an exorbitant or excessive price in connection with the sale or lease of fuel, food, medicine, or another
    necessity;



                          




I/JestlavvNext © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              3
 § 17.46. Deceptive Trade Practices Unlawful, TX BUS & COM § 17.46




   (28) delivering or distributing a solicitation in connection with a good or service that:



      (A) represents that the solicitation is sent on behalf of a governmental entity when it is not; or



      (B) resembles a governmental notice or form that represents or implies that a criminal penalty may be imposed if the
      recipient does not remit payment for the good or service;



                         


   (28) using the translation into a foreign language of a title or other word, including "attorney," "lawyer," "licensed," "notary,"
   and "notary public," in any written or electronic material, including an advertisement, a business card, a letterhead, stationery,
   a website, or an online video, in reference to a person who is not an attorney in order to imply that the person is authorized
   to practice law in the United States.



   (29) delivering or distributing a solicitation in connection with a good or service that resembles a check or other negotiable
   instrument or invoice, unless the portion of the solicitation that resembles a check or other negotiable instrument or invoice
   includes the following notice, clearly and conspicuously printed in at least 18-point type:


"SPECIMEN-NON-NEGOTIABLE";



   (30) in the production, sale, distribution, or promotion of a synthetic substance that produces and is intended to produce an
   effect when consumed or ingested similar to, or in excess of, the effect of a controlled substance or controlled substance
   analogue, as those terms are defined by Section 481.002, Health and Safety Code:



     (A) making a deceptive representation or designation about the synthetic substance; or



     (B) causing confusion or misunderstanding       as to the effects the synthetic substance causes when consumed or ingested; or



  (31) a licensed public insurance adjuster directly or indirectly soliciting employment, as defined by Section 38.01, Penal
  Code, for an attorney, or a licensed public insurance adjuster entering into a contract with an insured for the primary purpose
  of referring the insured to an attorney without the intent to actually perform the services customarily provided by a licensed
  public insurance adjuster, provided that this subdivision may not be construed to prohibit a licensed public insurance adjuster
  from recommending a particular attorney to an insured.



(c)(I) It is the intent of the legislature that in construing Subsection (a) of this section in suits brought under Section 17.47 of this
subchapter the courts to the extent possible will be guided by Subsection (b) of this section and the interpretations given by the
Federal Trade Commission and federal courts to Section 5(a)(I) of the Federal Trade Commission Act [15 U.S.C.A. § 45(a)(I)].



  (2) In construing this subchapter the court shall not be prohibited from considering relevant and pertinent decisions of courts
  in other jurisdictions.




                                                                                    ._-_._-------------_.
'Nestla'NNe::.::t © 2015 Thomson Reuters.        No claim to original U.S. Government Works.                                          4-
§ 17.46. Deceptive Trade Practices Unlawful, TX BUS & COM § 17.46
                                                   ._--_._--------------------------

(d) For the purposes of the relief authorized in Subdivision (1) of Subsection (a) of Section 17.50 of this subchapter, the term
"false, misleading, or deceptive acts or practices" is limited to the acts enumerated in specific subdivisions of Subsection (b)
of this section.



Credits
Added by Acts 1973, 63rd Leg., p. 322, ch. 143, § 1, eff. May 21, 1973. Amended by Acts 1977, 65th Leg., p. 601, ch. 216,
§§ 2, 3, eff. May 23,1977; Acts 1977, 65th Leg., p. 892, ch. 336, § 1, eff. Aug. 29,1977;         Acts 1979, 66th Leg., p. l327, ch.
603, § 3, eff. Aug. 27, 1979; Acts 1987, 70th Leg., ch. 280, § 1, eff. Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 570, § 6, eff.
Sept. 1, 1993; Acts 1995, 74th Leg., ch. 414, § 3, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 463, § 1, eff. Sept. 1, 1995; Acts
2001, 77th Leg., ch. 962, § 1, eff. Sept. 1,2001; Acts 2001, 77th Leg., ch. 1229, § 27, eff. June 1,2002; Acts 2003, 78th Leg.,
ch. 1276, § 4.001(a), eff. Sept. 1,2003; Acts 2005, 79th Leg., ch. 728, § 11.101, eff. Sept. 1,2005; Acts 2007, 80th Leg., ch.
1230, § 26, eff. Sept. 1,2007; Acts 2015, 84th Leg., ch. 1023 (H.B. 1265), § 1, eff Sept. 1,2015; Acts 2015, 84th Leg., ch.
1080 (H.B. 2573), § 1, eff. Sept. 1,2015.




Notes of Decisions (1318)

V. T. C. A., Bus. & C. § 17.46, TX BUS & COM § 17.46
Current through the end of the 2015 Regular Session of the 84th Legislature


End of Document                                                      © 2015 Thomson Reuters. No claim to original U.S. Government Works.




V'Iestla','v'Next © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                  5
TAB
 D
§ 17.49. Exemptions, TX BUS & COM § 17.49




  Vernon's Texas Statutes and Codes Annotated
    Business and Commerce Code (Refs & Annos)
      Title 2. Competition and Trade Practices
         Chapter 17. Deceptive Trade Practices (Refs & Annos)
           Subchapter E. Deceptive Trade Practices and Consumer Protection (Refs & Annos)

                                                   V.T.C.A., Bus. & C. § 17-49

                                                       § 17.49. Exemptions

                                                     Effective: May 28,    2011
                                                           Currentness


(a) Nothing in this subchapter shall apply to the owner or employees of a regularly published newspaper, magazine, or
telephone directory, or broadcast station, or billboard, wherein any advertisement in violation of this subchapter is published
or disseminated, unless it is established that the owner or employees of the advertising medium have knowledge of the false,
deceptive, or misleading acts or practices declared to be unlawful by this subchapter, or had a direct or substantial financial
interest in the sale or distribution of the unlawfully advertised good or service. Financial interest as used in this section relates
to an expectation which would be the direct result of such advertisement.



(b) Nothing in this subchapter shall apply to acts or practices authorized under specific rules or regulations promulgated by the
Federal Trade Commission under Section 5( a)(1) ofthe Federal Trade Commission Act [15 U.S.C.A. 45 (a)( 1) ]. The provisions
of this subchapter do apply to any act or practice prohibited or not specifically authorized by a rule or regulation of the Federal
Trade Commission. An act or practice is not specifically authorized if no rule or regulation has been issued on the act or practice.



(c) Nothing in this subchapter shall apply to a claim for damages based on the rendering of a professional service, the essence
of which is the providing of advice, judgment, opinion, or similar professional skill. This exemption does not apply to:



  (1) an express misrepresentation   of a material fact that cannot be characterized as advice, judgment, or opinion;



  (2) a failure to disclose information in violation of Section 17.46(b )(24);



  (3) an unconscionable   action or course of action that cannot be characterized as advice, judgment, or opinion;



  (4) breach of an express warranty that cannot be characterized as advice, judgment, or opinion; or



  (5) a violation of Section 17.46(b )(26).



(d) Subsection (c) applies to a cause of action brought against the person who provided the professional service and a cause of
action brought against any entity that could be found to be vicariously liable for the person's conduct.




'v\festta'lI"Ne.xt'© 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             1
§ 17.49. Exemptions, TX BUS & COM § 17.49




(e) Except as specifically provided by Subsections (b) and (h), Section 17.50, nothing in this subchapter shall apply to a cause
of action for bodily injury or death or for the infliction of mental anguish.



(t) Nothing in the subchapter shall apply to a claim arising out of a written contract if:


   (1) the contract relates to a transaction,   a project, or a set of transactions related to the same project involving total
   consideration by the consumer of more than $100,000;



  (2) in negotiating the contract the consumer is represented by legal counsel who is not directly or indirectly identified,
  suggested, or selected by the defendant or an agent of the defendant; and



  (3) the contract does not involve the consumer's residence.



(g) Nothing in this subchapter shall apply to a cause of action arising from a transaction, a project, or a set of transactions
relating to the same project, involving total consideration by the consumer of more than $500,000, other than a cause of action
involving a consumer's residence.



(h) A person who violates Section 17.46(b)(26) is jointly and severally liable under that subdivision for actual damages, court
costs, and attorney's fees. Subject to Chapter 41, Civil Practice and Remedies Code, exemplary damages may be awarded in
the event offraud or malice.



(i) Nothing in this subchapter shall apply to a claim against a person licensed as a broker or salesperson under Chapter 1101,
Occupations Code, arising from an act or omission by the person while acting as a broker or salesperson. This exemptiori does
not apply to:



  (1) an express misrepresentation   of a material fact that cannot be characterized as advice, judgment, or opinion;



  (2) a failure to disclose information in violation of Section 17.46(b )(24); or



  (3) an unconscionable   action or course of action that cannot be characterized as advice, judgment, or opinion.



Credits
Added by Acts 1973, 63rd Leg., p. 322, ch. 143, § 1, eff. May 21, 1973. Amended by Acts 1995, 74th Leg., ch. 414, § 4, eff.
Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1229, § 28, eff. June 1,2002; Acts 2003, 78th Leg., ch. 1276, § 4.001(b), eff. Sept. 1,
2003; Acts 2011, 82nd Leg., ch. 189 (S.B. 1353), § 1, eff. May 28,2011.




Notes of Decisions (37)

V. T. C. A., Bus. & C. § 17.49, TX BUS & COM § 17.49




Westla'NNexr © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              2
 § 17.49. Exemptions, TX BUS & COM § 17.49


Current through the end of the 2015 Regular Session of the 84th Legislature

 End of Document                                                 © 2015 Thomson Reuters. No claim to original U.S. Government Works.




VVestl.'l'NNe:d © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               3
TAB
 E
§ 26.01. Promise or Agreement Must Be in Writing, TX BUS & COM § 26.01




  Vernon's Texas Statutes and Codes Annotated
    Business and Commerce Code (Refs &Annos)
      Title 3. Insolvency, Fraudulent Transfers, and Fraud
         Chapter 26. Statute of Frauds

                                                   V.T.C.A., Bus. & C. § 26.01

                                       § 26.01. Promise or Agreement Must Be in Writing

                                                 Effective: September   1, 2005
                                                          Currentness


(a) A promise or agreement described in Subsection (b) of this section is not enforceable unless the promise or agreement, or
a memorandum      of it, is



  (1) in writing; and



  (2) signed by the person to be charged with the promise or agreement or by someone lawfully authorized to sign for him.



(b) Subsection (a) of this section applies to:



  (1) a promise by an executor or administrator to answer out of his own estate for any debt or damage due from his testator
  or intestate;



  (2) a promise by one person to answer for the debt, default, or miscarriage of another person;



  (3) an agreement made on consideration of marriage or on consideration ofnonmarital     conjugal cohabitation;



  (4) a contract for the sale of real estate;



  (5) a lease of real estate for a term longer than one year;



  (6) an agreement which is not to be performed within one year from the date of making the agreement;



  (7) a promise or agreement to pay a commission for the sale or purchase of:



     (A) an oil or gas mining lease;



     (B) an oil or gas royalty;




VVestla;NNext' © 2015 Thomson Reuters. No claim to original U.S. Government Works.
§ 26.01. Promise or Agreement Must Be in Writing, TX BUS & COM § 26.01




     (C) minerals; or



     (D) a mineral interest; and



  (8) an agreement, promise, contract, or warranty of cure relating to medical care or results thereof made by a physician
  or health care provider as defined in Section 74.001, Civil Practice and Remedies Code. This section shall not apply to
  pharmacists.



Credits
Acts 1967, 60th Leg., vol. 2, p. 2343, ch. 785, § 1. Amended by Acts 1977, 65th Leg., p. 2053, ch. 817, § 21.01, eff. Aug. 29,
1977; Acts 1987, 70th Leg., ch. 551, § 1, eff. Aug. 31,1987; Acts 2005, 79th Leg., ch. 187, § 1, eff. Sept. 1,2005.




Notes of Decisions (2145)

V. T. C. A., Bus. & C. § 26.01, TX BUS & COM § 26.01
Current through the end of the 2015 Regular Session of the 84th Legislature


End of Document                                                    © 2015 Thomson Reuters. No claim to original U.S. Government Works.




Westla'NNext © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                     2
TAB
 F
                                     Air Jirtb services SBE, MBE. HUB çcrtined~ 8 (a)
                                         The Airconditioldng 1Plumbing Specialist
                                          5122 Leonhardt, San ARwoio, TX 78233
                                         Phone: (210) 590-0119 Fax: (210) 590-7789
                                     MECHANICAL~PLUMBING-SlTE UTJLITIES

      Name:                We2Ver &. ":leobs Constructors,      Inc,               Dilte:     June l6. lOll
      Address:            301 Coopeflitlve Way                                     Phone:     (361) 217..,300
      Cil)', Stnte &; Zip:Cuel'll,   TI(   77954                                   Fax:       (;.JU)271·'174
      B-MaH:              BlUItt     Jacobs

                          TAn lSD .Front Package C
     Scope of Work;       We Itre bidding     Oll   tbe HVAC as per    pbllS



                           KVAC
                           I. Provide snd Install (3) frIOftOPunlta.
                          2. Provide and In,taU (3) emaust lims.
                          3. Pr(lVide lUId Install (3) Jmoke detectørll.
                          4, Provide and In!tøll Bner plenums.
                          5. Provide alld lnstøll %" \'!/I'apped shettmetal ductwork.
                          6. Provide anel JOBtall PVC l!OndtUBate.
                          '1. Pl'f)vlde aud Imtall all ¡rilles and ¡flftluerll.
                          8. 'rovIde lIi~blllalleetest.
                          9. Provide controls syslem.
                          tO. Provide pennit, erane. and 110 tu Oll _feriat
     --------._:;_----------------------_._----

               Blectrlc¡¡J switches, disconnects, motor sl¡¡¡tcrs for e¡¡haust fans or HVAC equipment, conduit pipe lIlld
               interlock ccnnectíens OOCWIlCIl làll$ Is oot part of thi;¡ bid.
         2     Roof Ilnd wall peneu-atÎollS, roof curb leveling, mopin¡¡. lIashing anli sealing Is l'lot plirt oftbis bid. 1'0 be
               provided by foofer or genemlcootmctor,
         3     Concrete slab, or hUl.IS£'keeplllgpad tbr oondenser. alt hlmdlers Dí Illly equipment, kl IlOt part of this bid. (
               Genel'lll Contractor)
         4     Wllldt:d angle iron under mofcurb tur l\Irucl.llral support is not par of this bid. (by OC)
         5     Any pilltrorm, eoneretc slab, for water h.erúers, or any equipment is oot part oftbis bid. (by Ge)

     Payment Terms;
     Acceptance:         Thil aboYe prices.,spedfielttions lIud oolldllilln. are satlsfactlll'Y and II~ meby IItcctlted.
                         YOIl fife ftutllorlzed to do tbe work JlS Jp«,lfled. Payment will be mde ~ outlined .bove.

     Autholizcd Acceptance

     Company Representative           Oskar Sepulvcd.
                                      ------~-----------------------




13

                                                                                                                                    282
TAB
 G
                                Air Jirell services SBE, MBE, HUB Certified, 8 (a)
                                    The Airconditioning I Plumbing Specialist
                                     5122 Leonhardt, San Antonio, TX 78233
                                    Phone: (210) 590-0119 Fax: (210) 590-7789
                                 MECHANICAL-PLUMBING-SITE UTILITIES

     Name:                Weaver & Jacobs Constructors,       Inc,               Date:     June 26.2013
     Address:            JOl Cooperative Way                                     Phone: (361) 277~9JOO

     Cily, State & Zip: Cuero, TX 71954                                          Fax:      (36J) 217~9274

     E~MaU:               Brant Jacobs

     Job Name:           TAFT ISO Front Package C
     Scope of Work:      We are bidding on the HVAC as per plans


                         IIVAC
                         I. Provide and Install (3) rooftop units.
                         2. Provide ilnd Install (3) exbaust fans.
                         J. Provide and Install (3) smoke detectors.
                         4. Provide aud Install liner plenums.
                         5. Provide and InstaD 2" wrapped sheetmetlll ductwork.
                         6. Provide and Install PVC condensate,
                         1. Provide and Install all grilles Bnd diffusers.
                         8. Provide airbalance test.
                         9. Provide permit. crane, Hnd uo tfIX on material.


                                      S132,67UO

                         ** AL TERNATES**
                         I. 'Provide lind Install DOC controls for rooftop units.

                             ADD $15.062.00
                          ----------_._--_  ..._._._,------------

                                                              Exclusions
                                  ---,-----,,--,-------,---
                Electrical switches. disconnects, motor starters for exhaust fans or HVAC equipment, conduit pipe and
                interlock connections between fans is not part of this bid.
        2       Roof and wall penetrations, roof curb leveling, moping, flashing and sealing is l'lOf part of this bid. To be
                provided by roofer at general contractor.
        3       Concrete slab, or housekeeping pad for condenser. air handlers or any equipment, is not part of'his bid. (
                General Contractor)
        4       Welded angle Iron under roof curb for structural support Is not pitt of this bid. (by OC)
        S       Any platform, concrete slab, for water beaters, or any equipment is not part anhis bid. (by OC)

     Payment Terms:
     Acceptance:         The above priees. specmcations and conditions are satisfactory llnd lire bereby accepted.
                         Vou are authorized to do tbe work as specified. Paymeut will be made as outlined above.




26
                                                                                                                                295
r-----------                           _




               Authorized Acceptance   Date




                                              296
TAB
 H
                                            Air Jireh services SnE, MBE; HUB Certjfiedt 8 (a)
                                                 The Airconditioning I Plumbing Specialist
                                                 5122 Leonhardt, San Antonio, TX 78233
                                                Phone: (210) 59()..OH9 Fax: (210) 590~778~
                                            MECHANICAL-PLUMBING~ITE UTILITIES

                Name:              WI:lIVCl' &; Jacobs    Constrllletors.llle.                        Date:    JUlie 26, ZOl3
                Addres.~;          301 Coo{k!lratlvt Way                                              Phone:   (Ul) 277·9300
                City. State &. Zlp:Cuero,   TX 77954                                                           (361) 277·9174
                ß-Mail:            BrantJlllJilbs
                Job Name:          TAFT ISO FroIlt Paëkage C
                Scope of Work:     We lite blddillg on tile HVAC all per plaftS


                                  HVAC
                                  1. Provide and InstillU (3) rooftop ullits.
                                  2. Provide Ind Innal! (3) ulu!ust rans.
                                  3. Provide Imd InstIll (3) smoke detetltors.
                                  4. Provide and Instal1lbtei' plelll'nl',
                                  S. Pl'ovidelind instaD 1" wrappttl sbeeCmetal thu:tw&rk,.
                                  Ii. Prov_de IIJ11t Illst •• l PVC i'!Ondemalil.
                                  7. Provide.nd      IllstalllllllrllJe# lind dlrta"l'S.
                                  8. Provide prognl!mmable (-staU.
                                  9. Provide all1l1l1Aneé t.".t.
                                   11). Provide   permit. eUle. Ind nø tøxon MIlterlat
                                                      roTAL        Q                     ~ ..   .sU5"'71••0


                        Elecll'icill :;witches, disconnects. molar starters for exhaust lims Ot HV AC equipment. conduit pipe and
                        [lIt1n'1oek conMCtiQnQ between fans Îs not part o'fuis bid.
                    2   Roof lind wall ptJIletrations, roof ourb leveling, moping, flashing and sealing is not part of this bid. To be
                        provided by roofer or genoral cootr¡¡çtor.
                    )   Concrek: sJab, or hQu:;ekeeplng pad for coßàen~er, ail' handlas or IIny equipment. is not plirt of this bid. (
                        General Conlmclor)
                    4   Welded angle Iron under roof curb for al.ructul'1dsupport Is not par Qfthls bid. (by OC)
                    5   Any platfol'm, COllerete slab, for waler heaters, or My equipment is not pørt of this bid. (by OC)
                    6   DDC Controls $re not a port afthis bid.

              Payment Temtl.I:
                                  Tfle .b!We præf:S,lpedlicl'Iün.s aud wndltiom                  .n
                                                                                      l.tØr.ctofYllUd .re bel'llby .œeptl:d.
                                  1'.,111" authorbl4!d tø do tbe work n specified. PaymenC wU, be imide M outbed llbove.

              Au!lwri:œd Acceptance                                                                            Date

              Company Representstlve        _()_s_k;;..IIr_Se.;..;.::p;;..W,;_v,;_cd:....II
                                                                                      ~_____                   Daté     ~!.-~!~~_ .. _



     W&J 000003(1




31
                                                                                                                                         300
TAB
 I
                                               WEAVER                                  & JACOBS                                                                                                                                                                                Contract
                                                                               j:¡ INN1'¡IP¡;1"I)!l)i,                   INC.
                                                                                                                                                                                                                                                               Se...i309-QOOiS
         \/Ilsaver 8. Jaeobs COllalruclors, loe.                                                                                                                                                                               Prol..:t; 13ll9. TaUfigl1 School Froot afflte 8. Z013lmøro'ltmeliti
         :101 CO()!lllf$11veWay                                                                                                                                                                                                                                                  400 Colí!glJ Slfeet
         CUMO, TexlIs 17954                                                                                                                                                                                                                                                       Tafl, Texas 78390
         Phona: 361·271.9300
         F&~: 36HZ71·!I2'f4

                                                                                                                                                                    HVAC Systems
        OATIë CREATEO:                                                                                     01/23/2013

         CONTRACT COMPANY:                                                                                 Air Jlrelt SeIViclIa                                                                                                                                Chri& Br,¡;oJ:'ow&ki fWtiIVtr &
                                                                                                           S12Z leonhardl                                                                                                                                      JacobsC_\tu!llo,a. mil.)
                                                                                                           Søn AnIQmO', 't8Xl1$ 78233                                                                                                                          3€J1 COOjli!f91lvt Way
                                                                                                           Phon&; (210) 590.0119                                                                                                                               CUero, Tex» 77954
                                                                                                           Fax! (21G)S9f}.7189
            • ~"",~,,,,,....,4_~                                         .. _.,. '.~" ~"",           __                 ....__ ,.._...
                                                                                                                                   .. ~_. _.. _"_.ü."_~',,,                           .. ""_,,                     . _. "     .• _.. ~ ~
        COH'l'AA!::T 5TATlJ$:                                                                              ApprllWd                                                                                                EXECUTED:
      .~-~.~."        ...   ,_..,.   .......   _'   ....   "    ......   -y.      ~,    .. ~_.....          ..   ....      ~ ......   .....,.    ,.~'   .......      "..   ,..----   ......   "   .........   -_    ....




       STAAT DATE:
      ...... ~ '"           o. _u",'''''''                     ......    J~_""",_""~,,,,,__               ,__ ,,,,,,,,,~,,,,,",,,,_,,_,
                                                                                                                             ....._~ ~ .~__.~,.
       SIaHen COtolTRACTRSCElVED DAre:
       DEFAULT RerAIHAtn¡:
      oEseru1>T1fltf:
      GeNeAAI.. CONTRACT DATe:                                                                                                                  June 25, 2013
      OWflErt:                                                                                                                                                    TlIftLS.O.
                                                                                                                                                                   400 COUIIg9 gime!                                                                                        Tall,   rx 711390
                                                                                                                                                  Talt HIUh Sefiool front                                                  Ofl'ICllOlind (lUMr Imp_11Mfft3 2013
                                                                                                                                                        liI:l:i!Rincon                                                            •
                                                                                                                                                                   Tall, TX 1lJ39{l

                                                                                                                                                        f'e«~n&~1),Ût$
                                                                                                                                                            Cllrpll$ CMSII, TeJÁYMENTS: SVBOONiRACiOR PROGRESS PAYMEIIITS WU ae MACE NO LATJ';¡RTHAN 5 WORKlNG DAYS AFTER GENERAL
     CONTRACTOR ru:œves PAYMeNT.Colltraçtor ¡hall píly SubClllllroctor IllQnll1!yprog_ paymentI. SUbClllllraetor.1ulI prll\llde C«\!IlIetor will!
     mø_         estImal!!ll bylite   ZQIb         or eallll monI1111lId .J!íL..... petœf11JIlIY!11l!1lt of 8jlfltIIved eSlimill8l¡. $hd be paid.Tile IIl1'lOO1ltOf ear.h
     llrour-       paymmllfo !he SjJb*~sIIaII             bø equllllO lIta!lll~         of f:llmpledon øliowed to !he col'llra~orfortl1e WOlle(jf!hlll Stlbcoo!nlctor
     ap¡Xled IO ll1it COllIrilct &um ofINa IlObOOfltract flIUIIll'!e amounl álowed 10r ma!l!nall! lUId equlp¡nelll IIt.lÍU!l:lIy SlOOld by tile Sl.Ibèølltrllclor IMs Itle
     I19gregate 0I1lf411lcm pøymen\lllO lite Slilcoi'lltactor lef;aJlL......... p!If(:>;!n!mlama¡¡é.
     11"-       1II11!Q11!:.of II pragl"" plYll'lIlnt, lit. ,ubc~or.ll.lI.\lbmlt               tvlftel'lc •• MllfllltOIY tø the C~            thllt dlllU.      lOr maUllÍlllllnd
     .qulprtl4lllt, and III known mdebtedlt ... 1l000llllC1ilQwill! ttt. SUbcontractor's              work havll bflln nttatled Md dlaclliU¡Jtd fot ttt. 1'l'1l'i1<1118
     ¡lllrlodil for whll:ll PlIyl'lHlnt ha. ~      mad.. A cllfnpf4tllllllt øf Yflur f¡1l1l-subllnwllCton¡ and mølor 11U111Ifta1.~                    mUll be lIIladl.d bl
     UtI. ilUbeOfttnll:t on Illfl fonn prílllldØ'd.

     f'rtlVllIed It*'I'l h,$ bfll!!100 m.adt GrdefIllIt uflll!!r this Mmet SWconlracl ÀIlfllllfllllnf, ~IGr                                                                                                                                    $haßmilk. paymenton !he lattor ofthe fQIIoWing
     datll$:
      1. On or I!eI'Gre lha201ll !lay of lh!l toIIGw(ng month:
     2. IMIhIllllve days of IlICi1Jj)t of Ukli payment from 0Wn1llf':
     3. 'Mlhln five clay/¡ at S!IbconIracw           Ctlrlng any bteiIdI ol OOIIIrllcl,lnclldlng, lM nolImIted lo. hllllfn¡¡ boen nDlifled of faqum lo pedOfIlI pmu.1lI III
     MIde 17. MIlll(.llllon of In!e>1tIO Ih._ ef Ølhlll' efalm& and or lfIe Iling ol'l.lcl1liefl!                Of'olller d.mt¡ bylIub-.ubCllntractons    .nd lWptlJtlrs of
     Sllb~r.                fllllure lo prolll•• ihl. llolldltill!1 pntCCd"nt
     al.o IIpplits tø Contractor'" obIlglItlon lo PlIY chang. OMn. tiltal" 119'* Qf flnlIr flIiIl'mlInt, If any. lind Cont~r'lJ                        eurcÑíe of li rlllbt o, offaet
     Ilhall !HIt be Il bIllIIch of .ny l*Yment prøvlelofl hartot, lind "'afl not 11111              (:.onlllll'W!d .. being a vl9r.llonof tM-T8Ka11-Trual-FundStll!ulls. -

     W&JOOGOO8




33

                                                                                                                                                                                                                                                                                                 302
     •
     Conlrllctor
     paraorIIPIt
     I:I6rewllh,

     CeRTIFl1W
                          Wl::"A VER




                         PAYROLL:
                                                 & JACOnS
                                            CO/\'STflU, :rORS. IJl;C,



                         ahan never be obligatttd to pay !'IltJ;lnag" to SubcontrllCtof


                                            NOI1!!
                                                                                          UIIH! Contractor  b.IJrøçelved all of Contractor'.
                                                                                                                                                            Contract
                                                                                                                                                     SC ..1309-00015
                                                                                                                                                101,llIilS811l fulL Thiel
                        aupel10tdu III other provl!lionlJi of lill, Agf'llllmenl, and IIny c:onftldlng laRqualle ,hllil b. modlll.d 1M' deJlrled lo bo con.I.~nt



     ACCEPTEe ALTERNATes:                        None

     UNIT PRICES:            IlIlICCQnlance     with q~öle

  SUBMITTALS:                SUBMIT ALL SUBMITTALS/SHO?                    ORAIMNGS       ELECTRONICALLY;        PLEASE     CONTACT PROJECT MANAGER               TO COORDrN ....TE

  mSURAtfc£               fU!QUJRI',MEN'I'$
  A)            Commuelal 0      •     _



         1..t.
                         WEA
                             '-
                                  ve« '-~ JACUBS
                                      CONX'l'CI(!C·''ORS.



                        Subcon!l'llclor
                 reqwrIlmentsllave
                                                            INC',



                                          shan jlI'olllde Cont/llctor with Vllild eMmeaIes. of in,ul'1lrlCé prior to commencement
                                                                                                                                                   Contract
                                                                                                                                             SC-1309 ..00015
                                                                                                                                  of work verifying sard insurance
                                        been met. AUøcb!!d to oath CértiffCll!1I of l'lourant\! shal bil a copy ol the Additional fnsul'fd Endnr$omentthat
                 SUbcontractors Commercia I GeneralllablRly           Polley.
                                                                                                                                                               Is part ~tthe



      In .. ur~IlC.
                  C8rilßcatolS .ro roqllirad to bo submitted on the Aoeord form. Your In!\¡r.n~         .Olll1t ahøuld bo contaclød lmmedilitaly and notilled
                                                            bo al1Dwed ol'llho 10001I1tountil a ,apl' '''' on file In our CUllre effilt wllhln Ihmlt days lo 1M Contractor any fnJul)' lo
            eny of II1e Subcanlnlc\or',       employeas al IIu! sita. It 1"\lrttulr agrecd by and b!llWoen 1M partie$ hlll1rtt:lIMt SUbeonlroclor hemin :¡hallIOld
            harmleilll and Indemnll'y Contrlldtlr ror IIny and 1111     pefIßlllea ø""ased       agaInst Contractor al! ji ,asurl of lIioløUon ol Ule OCCUpatlona, Heil1th and
            Sar~fy Act and all'llqUlrol'lllln1$    relelad Ihøreto If such penally aT ~llf1alllllS am 8llSI!S$lId gl !evled as II fe$U~ d. any "lIllation of said
            Oceupplfol1al Heal1h lind Safely Act by SubCQlltr!lc;lor or an~ of uld Subcanlractor'a                  employees, IIQ&rltli or Independent conlractors wortdng
            undet Ine dhclloo ol IIald SUbeontraetor. Paliure to telmlluflll Conllaelar ,høll rnlW lite elfeCl ot _!loWIng COnl1ae!Ot IQ WIthhold fot "s own
            betUli! 111ftamount af $uch penall't out af ""V paymMhl due under lIIeloilrm$ øf lilis conll'llcl.
        4. Subcontraetor shall not usíll" aU ur any part of thIs sijbconlrael            nOf any amountß due or lo become due underthl& wbconlrBct                  wllÎ10ut writtan
            consent of ConlraClor.
        &. Sul¡l)OI1lrllclof warrant& that BlI matlulall; and IIqul¡!menl f\lmlshød and !ncorporaltd               by kim Inthe Pr~w. ahal he new unless öthorwlsa
            i!;le(;ified. ind Ihal al/ W()rk under liliS Subconlrad shif be good quaily. fnm tram (aulla dnd defllclS and in confurmance wllh Ø11lContrael
            0cx:IJ ment~.
        6, SIlbconlrao:tor 8!jceaSlhalll he should neglect to proseCIlIe lile work       •       _
                            WEAVER           & JACOBS
                                       CO¡"'STllI.'C,!"()JI;;' 'NC
                                                                                                                                               Contract
                                                                                                                                         SC..1309 ..00015
            good such deßclern:l&s and may deduct the cos! thoreoff'om thll poymentll tnen or h~reQfte( due subcontractor. Amounls owed IO
            5ubcuntracto( on altta, prolacta with Weavllr '- Jacobs Constructors. Inc, may be Withhetd IO sall$ly ønylndøblVdooS5 on IhlG prolec1.
         7. Subcontractor
                  lermJi,
                          LOVEES OF SlJBCONTRACTOR, AND EMPLOYEES Ol' Am OF sua-
                        CONTRACTORS' 8UaCONTRAcroRS ANnlOR SUPPLIERS; AND
                     2, 2.  PROP~1'Y DAllAGE TO PROPERTY OF sua- CONTRACTOR ANOlaR sueCONTRACTORS' sUB. CONTRACTORS
                        AN0101t SUPPLIERS ,INCLUDING THE LOSS OF USE OF PROPERTY.

      Tua INOEMHrtY CONTAINED HERI!IM INCLUOE!SINOEMNlflCATION                            FOR ANY AMD AU. EXPENSES AND ATTORNeYS FUS Jl.I!LATaO TO
      Tftl! CLAIMS OellCftIBED ARISING OR AlU!GED lO ARIlI! OUT OF OR 1MAtri WAY TO SUBCONTRACTOR'S                                           BRflACH OF THil
      AGREIWENT. eVEN IF SUCH CLAlM OR UAalU'tY IS CAUS!:O IN WHOU, OR IN PARl' 8'1 'fHe NI!GLIGEH.CE OF IJff INDlliMNfI'EE, Ir
     BeINIl THE EXPRESS INTIlNT OF THE PARTI£S THAT Tfo!E3UBCONTRACTOR INOEMNIPY THE COH1'RAcTOR EVEN FRaU lHE Q'MfM'!I
     AND CONTRACTOR'S OWN NEGUOENC&. SUBCONTRACTOR AlSO AORUS 1'0INoeMNIFYiHE OWNER AND CONTRACTOR AND IfOLD
      rr HAIIMLGSlI FR.OU ALlIi!XPENlIES. INCUIDING ATJORNlY'S FEES CAUSED ay OA RELATSD TO ANY BREACH BYIIUIICONmACTOR
      OF THIS AOREeMENT. SUBCONTRACTOR SHALL Bli RESPONSISLE                                FOR OAMAGe 10 OR LOSS OF THE SUBLET WORK, WHetHER
      CPWLETED OR UNDER cormmUCT10N, umlL RESPONSIBlWTY FOR lHE WORf( HAS ElEENAcceMro BY THE OWN:eA,AND
     suaf shall be bGllnd IQ Subconlrøåor b'l \h\lll!lll1l1 oJ this IIg«1cmenl and of lllø Conirae! Oocumoob beIWe                          WBAVER             & jAGOßS                                                                                                     Contract
                                        CO,\'X'I'I.:WhlllS./N!:,
        •                                                                                                                                 SC-i309-000i5
               G, Contrac!grshall permit tha Subcontractor lo e~erclsa whatever ñgh!$ Contractor mav have under lha Contra.::t Ooc::umønl!lln lhe ChOIceor
                  media10m In nllY dispUllt, It Ihe soja cause or Ihe dispute flline Work, m.lilrJÑ$, equipment. rlghl~ or resPllt1lllb~lUu ol Int S\lbe~ntr.clor: or If
                  the dispule Involves 11111SUbcontractor and any olhor subconlractor or 8ubconlractoNljolnUy, Cornraelor lIhaO pilrmll U'Hlmlo IIxatetall8ueh rIghIl!
                  JOintly.

         TeRMINATION:                        A. 'TERMINATION FOR DEFAULT
         Should Subean!N1c!or at any time faH to SI/l'Ply a suffi~ienlnlll1lher ol $kmed WOOOnIilIlor 3llufllden! quanlHy ollnawrlals of propel quality, or ra~ in 8I1y
         respect to pro$IlClJle Iht! Work coveled by this Agraemenl wittl ptOffiplnes6 and dYJllunœ, or fail to perlorm wOlk of 1he qualil)l requlrod by lila Prime
         Conlrac1, or laliin the perlormanea of Qny ot the agreemelTlsl1efeln conIalne", or should ~nl' workmen performing work COWflld by lh1sAgreemerit
        engage In a strfke or olherwalle stoppage. or ceuse lo work due lo pickelIng o, other sudl açtlvily, Conlraclilr may, In any of $UChell!!nts al il! optlcn,
        ølter ~\Illnty.two (72) hOUfSwritten noUce lo SUbconlraàor, prOlllde any such labor "nd materials, :I Miela In lI¡¡ht of the clrcumslance6 contonllng ConIraelor al U'l& time GlIdl rledlllon Is made. Should
      ConlraWlr's      dacillan lo lemllIlle   S\Jbeanlract for default be delermtled by a C4wt fo be li wrongfUl tMlllllladOll, Itlrlo ~ t"rmll\lIIkm fIlr dftlalM Shall
      automatically btl CDnVllrted to It terminalIon for flOnvenlftnGe of the Contractor, Il$ selout below, and SllboontraGtor's damages ilhaB be determinad u
      utllut     in li tormlnatlon ror oonl/81\1enoo of Ihe ConlrllctDf'.
                                              B. TE~MINATION FOR CONVEAlI!NCa Of CONTRACTOR OR OWNllR
       General Contractor møy, at i!JI option, tmmínallt for eal1VcniBIIÇII!:h1l Sublllt Wolle In Whole ar, from 111\1&     to Ømé, In palt, RI øn~ time bV WI'kten "olice lo
       Subçontractl!FI!CTM WORK AND CLAIMS:
      flQym~nl5 othørwl&e due mny bli withheld by Contractor on lI'CCOOnlof døfaotl~ wOll< not rt!medled, eI.ima fltød,ellldöl1CG lnatcallng pTobablKIYor tiling
      of clalm~, laUure at Subconlf'j¡CIOf lo make Ilaymenl~ Properly to Itl Sub-aubcön!ractolll      et IO mall!t1UngB~claims, to
     the e~lenl Ihalwch eooperalloo I. reßsonable, Subnontracl worK lind dlange oldt!r~ mtun be aUlhonxed In WIlting and signed by Cooii'_dor.

     W&J    ÖOOOÓÏ'z .
                                                                                                                                     F'Jintoo On: 00/20/2013    01 :48 PM




37
                                                                                                                                                                         306
        •
        MeOIATlON:

           1,
                       WI..:'AVER.          &        lACOfJS
                                       ('èll'l'.~m!i(:HJflS. INC




                thereof. sholl be submllled IQ modilltlon, IMIIl respee! to disputes thsllnvolve
                                                                                                                                          SC-i309-00DiS
                                                                                                                                                            Contract


                Prlar lo the flUng or any IßWlJuk, all claims. dIsputas and othor maUara in que$llon arl5fng out or, or ralaUtlIJ lo. this subconlracl, or Ihe bresch
                                                                                                   Owner lind Contractor. sudl mediation shaft ba Illll1elaamll'
                manner and under the 1!aIl16 proCTAB
 J
                        WeAVER                &       JACe)!)S                                                                                                         Contract
                                       c< lMX'flll !f:'f\JMs.   IN!:.
       •                                                                                                                                              SC-1309 ..00015
       Weaver & Jacoba COllclrl.lclors, tnc.                                                                Project: 1309. Taft High School Frnnl Oniee &. 2013 Improvemants
       301 CooperativE! Way                                                                                                                                 400 College Sireet
       Cuero. Texas 779~4                                                                                                                                                  Taft, Texas 76390
       Phone: 3(11-2.17-1)300
       Fax: 3Il1·277-9274


                                                                                 HVAC Systems
       DATIil CREATED:                                    07/2312013
       CONTRACT        COMPANV:                           C(uGs(tJftd~     M~eh~~i~ai.ï~~.
                                                                                   .,. -CRSAtÉÖ                   BY:' ~                             CMS BflOlOW~kl (W,aver .&
                                                         ¡¡OOe. Crestwood                                                                            Ja.:ob. COn.t'lIttolíl,IIIC.)
                                                         Vlctolla, Taxas 77901                                                                       301 Cooparali\l!l Way
                                                         PhoIla: (361)      S7ß.asae                                                                 Cuero, TaXAS 71954
                                                         Fa~: (361) 576-$423

       CONTRACT        STATUS:                           Appm~~d                                        EXECUTED:                                    No

      START DATE:                                                                                   ESTIMATEn        COMPLEJ'ION           DATE:

      SlGN!!O     COH'rRACi        FlacEIWD     DAle:                                               ACTUAL COMPLETION                DAT!!:

      D¡¡;rAVLT    RlirI'AlHAGE:

      DGScRIPTlON:
      GENERAL CONTRACT DATE:                                            Augual20,      2013
      OWNER:                                                                   Taltl.S.O.
                                                                                 -400 CoIkllle Slteal                                                               Taft. TX78390

      PROJ£CT/JOBSlTE          AIlORESS:                                 Tift fll!lh S~ñIH)1 frowl Omoll'nd          01btr Impl'IIl/allMlItll      2JJ13
                                                                               1,í02runcon
                                                                               Tart, TX 783111)

      ARCHITECT:                                                           Forrol/ll(own   & Msoelales
                                                                                 Corpus Cilrlall, roxns
      MODIFICATIONS         OR AODEHDA:                                 None

      COMMEfiClEMENT          DATE:                                     August    20. 2013
      SUIJSTANïIAI.      COMPLETION           DATE:                 ht accordanœ with Conlrllcl Ooc:tll'l'WlllW
      SALES     TAX<                                                           This prO{ocll. tax exempt.    Celiiftcate    Is encloaed.
     PROGRESS PAYMENTS:                SUBCONTRACTOFI           PROGRESS PAYMENTS WIll. BE MADE NO LATeR THAN I) WORKI'IG DAYS AFTER GENERAL
     CONTRACTOR           RECEIVES PAYMENT.Conlr~áor                shall pay SYbCO!'iTadar monthly progress paymen!ll,       $vbCOl'lll'llctor Ihall provIdé Contrac!                            Wt"'AVER.                 &.     JACOBS                                                                                       Contract
                                                (:WWJ'IUi(;n)u~.IJIIC.
                                                                                                                                                   Se-i309-0DOi5
       •
       Can'melor         shall never bø obIllIaled tø ply tGtalnagø lø Subcontlllctor until Conlrlløtorhaa  rIIcelved .JI cf Contractor's retalnage In ML This
       paragraph        IJllpOllUld.' aUotlt"r provlslon.M   thla Agrum.nt. Ind any conlllatln; l¡¡nQuaglllhall      be modified or de.mad \0 be aOll511tenl
       htrólWilh.

       CSRTIFÆO          PA.VROLI.:             NOM

       ACCEPTeO           ALTERNATES:                 None

       UNIT PRICES:             In accordance         wRit quole

       SUBMITTALS:              SUBMIT      Atl    SUBMIl1'ALSISHOP         DRAWINGS      ELECTRONICALLY;        PLEASe    CONTACT       PROJEèT   MANAGER           TO CooROINATE:

       INSURANCE fWQU1REMENTS.
       A)    Commeroll. G.neral Llatllllty
            1. Commercial Generallløbinl'l with Ihmls of irlsuranœ ornotre~IIh"l       $1,000,000 eaeh OCcurrence, $2,000.000 ProducWComplateli       Oparalioos
               A!I!lr'll!lat&,$t ,000,000 PersoN) & AdvertisIng Injury, $lilO,OOO Fill Damage Llmll (any 0119 flr.l, $6,000 Mad!l;al fxpansø (an, onu peroon) and
               $2,OOO,OOCl    GenllfßI Annual Aggregate. Ir 1tle Commercial General Usbllty c:ovarage conIalns a Genera' Agglllgattl LImit, Buell Ganerai
               A¡¡W6l1ste shall apply separataly lo each project.
            2. Comillllrclal   GanerII' liability QQverago shall be wrfllon on ISO Oceurretlce form CG 000112 07 or a subsillut& form providing aqulvalan!
               cowrage and shall cover flswat¡< err.'ng Irom pramlsaa, operallons,lndapendool           contractorIl, pr()dueta-com~feled operaUons, and perllQl1al and
               advertil;Ing Injury.
            3. l3l!oofal COrltra compensation and emploYél'llllllblRly   Inlilltanoo maintained per req ulrement staled above.


     1"1      Notlfkl«llO!I of cancell_Uoll, NQn·Renf\n'                  ilt Material CIl_ngll In COl/e"QO

           1. Subconll'llc:!ofS  05nlt181 liabMity. Autolflllbila liability, Umbrolla Uablilly and WOIkers' Compensation poMdßll shall be a",dorssd la støte IIlliI
              Conll'llctOf will b¥ noURed all!lwlil30   dayaln advance In the allOlnt of cançellallDl'l. nDn.fenewal. or material cllan¡¡e In ctlVelllga ct said pojlQles
              and the aubconlrsc:tor will replace "wMIendeavor" with "musl notify" In 1tl&ir Cortiflc~te of IMUnJnce,


     Gl      ClIl1lfi       •   1. II.
                       WEAVER             & jA(X
                                   C()m'J'fIlIG'I'OIlS.
                                                          ..JBS
                                                           INC,
                                                                                                                                     SC ..1309-00015
                                                                                                                                                     Contract

                     Subcorrtractor shall provide Contractor with valid œrtlncato9 £IIrnauranee prlnr IQcornmencemelll olV/arl< verifying said Insurance
              requlrementa hava been mel. AltDched lo ¡!!ich œrtlficaté ol inslJl1Inco shall be II Mpy l'lf IhIl AddlUonal Insured emW$ßrnenl that I' purl of tI1e
              SubcolllraclQf$ CommlHdill GIl~eral UebJUtl'Pot¡çy.

       Insur'Rflll C.rtllle.~     •... raqur"ct to i)tc submitted on thSTS FOR EXTRAll OR CHANGE ORDeRS:
      AlL CHANGE OROER,$IIUST 811H WRmHG. CHANGe ORDERS MAV NOT BE DoNe "T THE JOSSITE LEVEL AlL REQUSSn FOR
      EXTMS OR CHAN(Ui ORDIiRS MUST COME THROUGH me PROJECT MANAGIl~ IN THil HOME OFfICE. lHE ONLY 'NAVTa CHANGE:
      VOllA CONTRACT AMOUNT IS T"ROooH A WRITTEN CHANGE OROER FROM OUR OFFICE,
      PAYM£NTS 'rO SUSCOÑtAACTORSlllUPPLlERS:
      Q¡lllractor.mi Subcontractor agMe lhallf Conlractor III any filllD beßavtls, In Its IlOIe¡ud!¡menl, thai Subcontractor's suppllars and/or subcofJ!r.I~lars
      may OJ)t be paid' by Stlbconlraclor, CO!'llraC!Of may eleet to pay any such subcoooact()!3 orsuppkrJ dilQCIly by J()jnt ehaele and ma" be anUtted to
      deauct!ll'll/ such Sml. Pllid from sum, dueto Subconlractor. Contractor'. decision to pay SlIbconltllclol', !iUppIIOI$of lubeontt.ctola dheUy Qf by
      Jolnl'checlt iihsll no! bo consfdered Il breach ottilia Subconlrad.
      FlUAI.. PAYMENT: Fln.' !léymllnl Illall bo dw wMn Ille Wolk dllscrbld In th¡~lIul!colllrad Ii Uly cotJIj!lelsd eod perlormed in Ilc~ordarn;e willi It\!!
      contracl dOf,;Urnonlll.apPfCMId by Iha Álcl1Jleoi. acceptod by Ihe Owner, IIIld m!alnage for tllal p.>rtlon otlhs wolle has been fi!celved tromlhe owner.
      Bøfors IslIUUIlCilof final paymeol, !l'HI Subconll1lelor 8hall :IWmIlnllidonCtl sllUalaClöljI to !he C                                                                                                                                           Contract
                                                                                                                                    SC ..1309..00015
                 good SlIch deRdoneies and may daduCl the eoat themal (rom the payments ínnn or hereafter due subClllltraclor.                 Amounts owed to
                 subcontractor   an oíher projects With Weaver 8. Jacobs Cons(¡lI~tors, Inc. may bil' llrithheld III saUsf¡! any fndebtednen       an thi!! project.
          7.     Subconlnlctor agrees IMt CMlraclor'~ equipment Will be avaltable la Subcontractor ol1ly al C Atchitøct'll consunanla. and aganla and employoes of any of thom erlnlllg oil! of lI1e prepol1lHon or 8f)plOlial Of maps, drawings, oplnlill1S. reporl$,
     $U~      Change OnIelS. dealgns or lI¡Jocl1iooUona. or ilia gMng Qr or falluro lo give direCtions or ln8lru                        W£AVliR                & JACOBS
                                         CONST¡¡¡W'/'OII~. INI:'
                                                                                                                                                                     Contract
      •                                                                                                                                                       SC ..1309 ..00015
            EI Cønfrac10r shall permll tho Subo»nltoClor to lixerolQø wIIslel/or tights Contractor may haV& ooder Ihe Confrllcl OoctJmeRhl In Illø CI10lœ of
               mediIIloN! in anydlspukl, ¡fille solo caUllII o(thø llispuklis Itle 'Nork, malerfal¡¡, eqllipment, r1ghl& Ot responSlbiJUQll oUIIII SuboonlraáQt: or rf
               Ille ¡¡IspUlS ¡mieNe! Chll SubCllnfrllclor and IIny olher lIubc(lf1lraelof or ilubCllntrødórs jofl1!ly, CónlTllotor sIlal pemlil !!lem In 8)((!rci8e &Ilen righhl
               !Olnl!y.


      TEflMIHATlON:                           A. TERMINATION FOR DEFAULT
       SllotJld SubCllntraclor at any timo 'a.l0 wpply fl sulllelenloombllf                  of IIIkllled WOl'kmen or II sullk:løtT! quafÚlly of maleriøla of proper qllaHty, ar Call In My
       rGSIlilct IO prosaCUlllll1e Wotk cevlifIld by Ihiil Agreement MII1 promplness end dUlg8nœ, or faH to pElrkltm wl)(k 01 Ille qualily reqllmd by the Prime
       COnífacl, or rail in IhII perform.nce       of lII1JIóf Iho agreements herem il9(l!allled. or sMuk! ¡¡ny workl'tllln performing wOli< CGVefedby 1111$","Tooman!
      engage In Il allike or OIher work SIOflPlIIll!I, or cesse to wom due to picketing or other auch lc:tMt¡I, Contractor mlly. In any of $uch _nts                                    at ilS IlPlian,
      a!lllt $êvl!nIY-rwo !12l MUflI wIllIlIn rnMIœ kl SUIlCllnlraewr, proIIlde afly 8IIch labor 1100 maler!lll$, and 4educt thø cellllt_of                                 kom ¡¡ny money ll1en
      dua Ot !MIe lIi11lrlo becema1lll&&Jb!Xll1lrilctor.or.¡llllnyofauebelllll1l1\.CllI.Ittaclo!.may.;lltIIoptlon.l!lrmlnal!!                              !Iv! _Ioymen!         ollMicentraclQr        t()f
      Illa Subtel Wort UI1ÖØr1llls A¡¡reemanl, and &hall have tOO fllItl1 lø .nlef upon lhø-premlQes and tn tak& poasl'IlI6Ion, for II\ø PUfJlOGo of IJI:IIIIple!!ng lim
       Sublet WQr!( hereunilef. ot olt the maler!Bl!;, 10oJa, I!IId ~!!l1l                 tI1ørøon. and IQ lInfsh II'Il'I Sublet Work and prolli4e the Illtllßrlals. ll1erefO'l'!, eilher willi
      It$ own employoo$ or 01her iIOO(;onltactors; and In case of sudl dllICllntlnuanee                        of tho emplovmenl by Contraclof, Subcoflllaclor                ~1111nøt ba untilled lo
      røœ!ve any further p¡ymlll1($ ullder Ihll A9I'eflIIllIl'Il ør otherwise, but $l'IIlll !1S1Iertheless rlilmalfllitlble                for BIlY damages whlch Co~traClOt incurs. If lile
      expenlUl& InllUmld by Conlrll! of Its Wllm up lo Ihal of Conlrodor Øl'
      ailler !raoos, or II\ø fallure lo exeel.lle ita work lI$ ¡froeted by Conftactor, Subcontractor                     agraes to (!l(etI.!le anli _gnml!lllll      neCIJllIBIY to make
      avaU.bIa to Cometar                      own.
                                     am:IlI'Il'I       \Ile ri¡;¡l$ of .~lrIIGtør         1111derIlUl'dWo orøm .1'1(1 .ubCOfllrIdS, COfIIr;Ictorwll! crldit Subcootractor's
      aCCIIlmt wllh !he vafu!¡ of lila milterlal!l and liuppller, GOutGd bulth.re Will bl! no eliJdlI tor IiJnt on equl¡mlenl                          SUIlçonlmclorwlllllIlmlMU              COnlraelor
      In O.WIlI COUnty. T(!l(l!$, lo 1M eX!$I'Il!hat Conltactor'a .Xlla"",                Including sliomeyG I'oos, In CO!l1Jll8llng Ihø Sublet Work .nd pr_dIn9lJ11der                            this
      AI1ldc Il)(~ede the balallCll WIIIdI woul« hswl¡acomé dua lo SUbcontractor under thla Agrl!elllllllt hild SiJIle011lroÇ\Ot comploted the Stillet WOOl.If
     Oonlr.dori! ttXlllIDlle IIIlelU! lI1an ilUd!lItIlQlII'tl, !I1en SubCllnlm(;Úlf Ihd reoelve Øa ¡.. MI1l'll ano IOIt cemptlOsmJonlta aClual CMllI1ññ, IlI!WISlIIY and
     mllsonabfe costa of pel'formlllllllte work IO lite dale of IIIrmlnallOl1, u detetmllIM                       by IIL1llIt Of lUboontractor's     reoord&. pbs e t\l~sGfloNe 1IW'ku¡) før
     ovortlead and prolIt. Irut tn no _nt malllllCÎl amOUl'l1a due btmmdtlr lIK1:eed tIlliIløwl Subcel'ltract AmOUIlt. SUbCilltllllclOt hereby Wl!1ves all Claims
     llllalnsl eoolrado!' tqr ¡ImRIs, r!!l1l on equlpmQl'lt ar othar dlmlajJelll1llated                 lo any Ilfoœedlng which GonfrlJc!ot InIilltUle$ under Ihls Atlide. thI! Pó,
     IIl1ftlfl !hat the IOrmll of fim¡ IIri1d11 shlllllIe binding i1 COnftIldor In good fll4ll1lll1s døtemllned                 that SUbcenftllc!or'lI    performanœ III inadsqt!lllo and !hat
     the ()wo¡¡r Of C1ln!røclor Of.r             subClló1lrllåQr l'nay be damll9ed, or Contractor may he unalde to pedarm fl\! CIIflfrlJtlllai ®IIgatkll'l$. unlsss Coolractor
     proll8adS Und!!f 11'1111   Arlll:!!!;. The ~        agree Illat BUd! delermbrtloo&             W1l dflllwll to mako and muat be IlI!!de under pr.sslng drcunwlanœs,                          Md
     agtee lo be bound In !lC!lOfdanœ with thi" Arlldlllnllghl                 of the drwmelanCllS          çOottó_ COfIIrIIdor .llho              .1lI!!
                                                                                                                                                        sud! ~ci8ll)n lImado. Should
     CofIIJ¡¡c!Qf'll dllcilion IO IerminllÙt SubCllntract fot qefa¡ijt lie ~1efmí'Ted by iii ¡;oIlIt lo bt iii ~                        I:em1lnlltloo.lMllllle ~i!Orl               for derauillilall
     lIulomatil:'lilly be Cllnwrtød lo a IIIrmlna!ion tor COIlvenleoca of ttre Contractor. lIS set olll billow. lind Subeontraclara damagC$ ~alI                                   n. deltl'l1lined all
     aøt ou! 11'111lèrmll'lø!lon lor COOllllrlMlnce of the ConIraCklr,                                      •
                                                  e. TERMIflATlOH FOR CONVENIENCE OF CONTRACTOR OR OWNER
     a-ml        Con!raClor may, at II!! opllon, M¡rnfnate for COIlvenlem:a lt1e SUblet Woll< III wIIoIe or, !l'om IfmtlIO Hma, In part, lit 811Y!fma by den                   fIOIIO!! to
     Su!leQnlrllotllr. such nodee allai spedfy the luctanllO WIIlm !he parl'olmance ofworlt I, termlnelèd t!lld !he e&I:lIve daft! ol sUCh terminlIlion. Upon
     rflCOlipt of such nllliœ Subt':onfrlletor !hall (II) lmmedtalllly dlilcontlnue the SuIlIal!J\.bñ¡ on th. dalll and IO the ex!ent ~~llllllltl!                nOllced piece
     no furth., ól'ditl'$ or .ub~ilè.lI$               filt mlltlllla1s, IlINIea, or faClilll!8, Olhllr thm !l5 may be !lIqIirlld for Cllmple1foo af SOëh porI!oo oflbe Sublet
     Wor1c !hili fi¡ not lIIrl'íllnlltsd; (bl prompII'¡ obtllln eMCèllalloo UPtlfIItrIll!! alltlsfarto¡y to General Conflactor on lIl1 pulthftae ordam, ioo-&ubeootram..
     refilaI., or any oll\ør lJgreem\lnllJ e~               lOt Ihø pert_ oflhe letmlnilted Wl'lfk er tmløn lliose aul1ll'lñtMtil to GeœnlfConll'llclar!lll dlrecled: (c)
     allSlf¡l General C!lnlroctorifllhê        maIni_nell.          pl'otedlon, I!IId dlllpGSI!lon ofwnrk in prOGress, plant. tools, equlpmen!, pl'llperty, and !IllII!!riøl511l'4ulmd
     by SubCllnttatl10r Of fl.lll'l!ilhell by_SubCllnftaotllf_IJI'I(I.,-tN4conlrllel;lIld(d)lllImpIelll        pedormanœ1lfJJhe_Suble!JM:llk_wbid1_15_!lQ(      tetminated. Up¡¡11
     any Sl.!OOlenninaUon, G_I               Conlrlilclor shall have /lO IlIlIillry for any dømej¡l!t.l!'lclldno    1o~1I....t M~dPIIlød prolllll. As lis _ right and remedy,
     SubCIInlraclof mal ba pIItd Ihe following: (a) all .moUllla due and nolllreWolJ$1y paid to S1.ibClln1fllcldllIll~itilln      oflllildúill    material, ¡¡¡Mt aM equipment; and (d) li 1lI41l~               ørorit M Heros (b) and (elof!his 1!3(~ph,       1I'I!tHI
     _nt my Il!l'Il1lnaUon cf lheSubeotllnlClor                    for default II!Idl!r!lv! dl!ll'ilull terminalIon lIrtIde !J!&Iet delfirmlned to h_W blllln Irn¡!roporj the WIfI11t!IIUan
     lIhllll automaUœDv bil de~                  II termlnMkm tor ClIlW$nience lIIld !ha SUbcoolti.taOl' !liai!bt Irnlled in II' IlIcovery $bidIy to the SubCOlllmclD( ,hal!
     allbmlt within 30 døys .Iler reeeipt of nali08 1)f lerminllllon, II propOdll for an ødjUtlmenl in cempí!lWllon,                           inclUding aD Incurred CIIiIIll i'I~     l1er$in.
     Gene1aI COnfrlJctOl' shalf røvklW, ønøl)lte, snd lII!Ilfy aud! ptopoIIaI, lind, If not 3a1ñl.d. !leguUste an ElQwtable adjUllIm8llt 800 Ihø $ubcøn!taot lII'laH
     be am~ed       ill wrillng accordingly.

     DEFECTIVE WOIlK AHD CLAfIl/lS!
     Paymentl oIl!a~1l             due may be wilhheld by Cooltllclør on aeQJun! of defédlva work nol remedied, dlllm! filed, Il~rtœ                        Il1Illcallng probatlfJly ot ftl!ng
     af ctillms. (l!Iture ol SubCllnlfllctor lo make PIIYIlltnts property to tiG Stib--&ubClll\lráclOr$ 01'10 make llilYl'flMts for rolilerial ar labor. or • ft3lQnllblt
     doubt lMllI!e       Sublet 'Nom œn be compk)tllÚ for the balance !hilen unpaid. If the økt œYSml1!fl'i l'loi femnved wllhln IlllYeflly·IWO (72) houri .lter
     SulIOOIIlnIC!or'$lVœip'          afwri\ten rmtiœ. Conndor             mey 1lIC!lty Ihe lI8m& al $\lbCllntral::tor' expenae. CoIl!raGlor!Tlll)'  offt¡at 1I110Íllll any BumB!lue
     Sullcentllldor      hefelll'tdtr   lhe amounl af øny Iqultløll3d or 1II1·liqt.¡idøted DbRglltiona ol SuboonlraClar to CoofruclO!', whalhar Ql'lIllt arlsl!1g øulof tIlllI
     Agreement. Subl:onlnlclor            IIgn11ll1 til bt bound by .Ilho pravjj¡(oM of !he Prime Contract, Indudlng, buIllO! Umited tø. prolli$lons ,.. Ia!illg to quantllm,
     meæuremenl and paymenl. llÎlllllllo ornera, QJ                        WEAVER               &      JACOBS
                                       C:ON$'tIU:t:1'OIlS,   INC.
                                                                                                                                                           Contract
       •                                                                                                                                  Se..i309-QOOiS
       MEDIATION:

             1.  Prior lo the flUng of any lawsu1t, aU